Exhibit 10.44

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

 

MULTI-COLOR CORPORATION,

 

MCC-WISCONSIN, LLC,

 

MCC-NORWAY, INC.,

 

NORTHSTAR PRINT GROUP, INC.

 

AND

 

JOURNAL COMMUNICATIONS, INC.

 

--------------------------------------------------------------------------------

 

January 25, 2005



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 25th day of
January, 2005, by and among MULTI-COLOR CORPORATION, an Ohio corporation
(“Multi-Color”); MCC-WISCONSIN, LLC (“MCC-Wisconsin”), an Ohio limited liability
company wholly owned by Multi-Color; MCC-NORWAY, INC., a Michigan corporation
wholly owned by Multi-Color (“MCC-Norway”) (collectively Multi-Color,
MCC-Wisconsin and MCC-Norway, the “Buyer”); NORTHSTAR PRINT GROUP, INC., a
Wisconsin corporation (the “Seller”); and JOURNAL COMMUNICATIONS, INC., a
Wisconsin corporation and the sole shareholder of the Seller (“JCI”).

 

RECITALS

 

The Seller is engaged in the business of the production of gravure and
flexographic labels for the prime label consumer product market and operates
three (3) facilities located at 1222 Perry Way, Watertown, Wisconsin; 1836 Sal
Street, Green Bay, Wisconsin; and 512 Ninth Avenue, Norway, Michigan (the
“Business”). The Buyer desires to purchase, and the Seller desires to sell the
Business and substantially all of the non-cash assets of the Seller, upon the
terms and conditions herein set forth, and JCI owns the real estate located at
1222 Perry Way, Watertown, Wisconsin, which JCI desires to sell and the Buyer
desires to purchase.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein made, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged,

 

IT IS HEREBY AGREED AS FOLLOWS:

 

AGREEMENT

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“AAA” shall mean the American Arbitration Association.

 

“Adverse Effect” shall mean any condition, change or event that would materially
and adversely affect the Business, operations, properties (including intangible
properties) or financial condition of the Business taken as a whole.

 

“Arbitrator” has the meaning set forth in Section 2.3(c).

 

“Assumed Environmental Liabilities” shall mean all Liability: (a) for the
Cleanup of any Contamination on the Green Bay Real Estate, except the Green Bay
Contamination Liability retained by Seller; (b) for the Cleanup of any
Contamination on the Norway Real Estate, except

 

2



--------------------------------------------------------------------------------

the Norway Contamination Liability retained by Seller; (c) for the Cleanup of
any Contamination on the Watertown Real Estate; (d) arising from any violation,
potential violation, or Liability set forth in the Norway Voluntary Disclosure
Response after the earlier of the scheduled implementation of the proposed
Disclosure Response for said violation or potential violation or the completion
of implementation of the Disclosure Response for said violation or potential
violation by Seller or Buyer; and (e) arising from the existing condenser unit
located on the roof top over the office on the Norway Real Estate after the
earlier of either the scheduled replacement or repair date for the existing
condenser unit or the replacement or repair of the existing condenser unit by
Buyer.

 

“Assumed Liabilities” has the meaning set forth in Section 3.1.

 

“Assumption Agreement” has the meaning set forth in Section 2.2(a)(ii).

 

“Balance Sheet Date” shall mean July 25, 2004.

 

“Books and Records” shall mean the books of account and records of the Business.

 

“Business” has the meaning set forth in the Recitals.

 

“Buyer” shall have the meaning set forth in the caption of this Agreement.
Unless otherwise specifically designated or required by context herein, Buyer
shall mean MCC-Wisconsin, MCC-Norway and Multi-Color jointly and severally.

 

“Buyer Ancillary Documents” shall mean this Agreement and all other agreements,
certificates or documents contemplated hereby to which Buyer is a party.

 

“Buyer Voluntary Disclosure” shall mean the Voluntary Disclosure, including the
Disclosure Response, filed by Buyer with MDEQ pursuant to Part 148,
Environmental Audit Privilege and Immunity, of the Michigan Natural Resources
and Environmental and Protection Act, P.A. 451 of the Public Acts of 1994, as
amended. Upon completion of an environmental compliance audit, said Voluntary
Disclosure shall list, but not be limited to, all of the violations, potential
violations or Liabilities, dates of occurrences, regulatory references and
Disclosure Responses that are set forth in the Norway Voluntary Disclosure
Response except for those violations or potential violations along with their
respective Disclosure Responses which have been completed prior to Closing by
Seller and which are referred to in Section 6.12(d).

 

“Buyer’s Group Health Plan” has the meaning set forth in Section 7.2(h).

 

“Buyer’s 401(k) Plan” has the meaning set forth in Section 7.2(g).

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, and as amended thereafter.

 

“Claims” shall mean any written demand, notice of violation, potentially
responsible party letter, investigation letter, inquiry, cause of action,
Proceeding, Order, citation, subpoena, or other notice or communication, for
cost recovery, response costs, removal costs, fines, penalties, monetary
compensation, contribution, and the like.

 

3



--------------------------------------------------------------------------------

“Cleanup” shall mean any responsibility or Liability for any investigation,
monitoring, assessment, testing, sampling, record keeping, reporting, well
abandonment, decommissioning, operation and maintenance costs and expenses,
analytical costs, expert, consulting and legal fees, removal, closure,
containment, abatement, remediation, response actions or other corrective
actions, and for any natural resource damages or medical monitoring, all as
required by applicable Environmental Laws. The terms “removal,” “remedial”, and
“response action” include the types of activities covered by CERCLA and any
comparable Michigan or Wisconsin law.

 

“Closing” has the meaning set forth in Section 1.5.

 

“Closing Date” shall mean January 25, 2005.

 

“Closing Date Net Working Capital Statement” has the meaning set forth in
Section 2.3(a)(ii).

 

“COBRA Coverage” has the meaning set forth in Section 6.8(p).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commonly-Controlled Entity” shall mean any entity under common control with
Seller within the meaning of section 4001(b)(1) of ERISA and the regulations
promulgated thereunder.

 

“Computers” shall mean all computers and computer systems owned, leased or used
by Seller in connection with the Business (including software, communication
links and storage media) and which are included in the Purchased Assets.

 

“Confidentiality Agreement” has the meaning set forth in Section 1.2(b).

 

“Contamination” shall mean, without limitation, any Hazardous Materials, or
other element, substance, waste, material, pollutant, contaminant, compound or
mixture, including disease-causing agents, which upon exposure to, ingestion,
inhalation or assimilation into any organism, either directly or indirectly,
will or may reasonably be anticipated to cause death, disease, behavioral
abnormalities, cancer, genetic mutation, physiological malfunctions, including
malfunctions in reproduction or physical deformations in such organisms or their
offspring which is Released into the Environment.

 

“Contracts” shall mean all contracts, agreements, instruments, documents and
leases.

 

“Coors Sales Adjustment” has the meaning set forth in Section 2.3(b)(i).

 

“Copyrights” has the meaning set forth in Section 4.11(e).

 

“Early Retiree Eligible Employees” has the meaning set forth in Section 7.2(f).

 

4



--------------------------------------------------------------------------------

“Eligible Hired Employees” has the meaning set forth in Section 7.2(h).

 

“Employee Benefit Plan” has the meaning set forth in Section 4.24(a).

 

“Encumbrance” shall mean any charge, Claim, community property interest,
condition, equitable interest, lien, option, pledge, right of refusal, security
interest or other restriction or interest of any kind, including any restriction
on use, voting, transfer, receipt of income or exercise of any other attribute
of ownership.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

 

“Environmental Law” shall mean any Laws pertaining to environmental protection,
the use, generation, treatment, storage, or disposal of Hazardous Materials, the
regulation of pollution, the Cleanup of Contamination, including those contained
in (i) the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended, 42 USC Section 9601, et seq., (“CERCLA”); (ii) the Resource
Conservation and Recovery Act, as amended, 42 USC Section 6901, et seq.,
(“RCRA”); (iii) the Federal Water Pollution Control Act, as amended, USC Section
1251 et seq., (“FWPCA”); (iv) the Clean Air Act, as amended, 42 USC 7401 et seq.
(“CAA”); (v) the Toxic Substances Control Act, as amended, 15 USC 2601 et seq.,
(“TSCA”); (vi) the Emergency Planning and Community Right to Know Act, as
amended, 42 USC 11001 et seq., (“EPCRTKA”); (vii) the laws and regulations of
Wisconsin, as applicable; (viii) the laws and regulations of Michigan, as
applicable; (ix) any regulations promulgated pursuant to CERCLA, RCRA, FWPCA,
CAA, TSCA and EPCRTKA.

 

“Environmental Reports” has the meaning set forth in Section 4.16(e).

 

“Equipment” has the meaning set forth in Section 1.1(e).

 

“ERISA” shall mean the Employee Retirement Security Act of 1974, as amended.

 

“Excluded Assets” has the meaning set forth in Section 1.2.

 

“Facilities” shall mean with respect to the operation or the conduct of the
Business, any real property, leaseholds or other real property interests and any
buildings, plants, structures or equipment that are owned or leased by Seller as
of the Closing Date.

 

“Fiduciary” has the meaning prescribed by Section 3(21)(A) of ERISA.

 

“Financial Statements” shall mean, collectively, the internally prepared
financial statements (including balance sheets and statement of earnings) of the
Business for each of the fiscal years ending December 31, 2001, December 31,
2002 and December 31, 2003.

 

5



--------------------------------------------------------------------------------

“Gallo Sales Adjustment” has the meaning set forth in Section 2.3(b)(ii).

 

“GCIU Fund” or “Fund” shall mean the GCIU Supplemental Retirement and Disability
Fund.

 

“GCIU Local 663” has the meaning set forth in Section 7.2(e).

 

“Governmental Authority” shall mean the government of the United States or any
foreign jurisdiction, any state, county, municipality or other governmental or
quasi governmental unit, or any agency, board, bureau, instrumentality,
commission or court of any of the foregoing.

 

“Governmental Authorizations” shall mean any Order, License, Permit, covenant
not to sue, no further action letter, or other authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Authority or pursuant to any Environmental Laws.

 

“Green Bay Contamination” shall mean (a) the Contamination on and/or emanating
from the Green Bay Real Estate which is described in the Work Authorization for
Soil Probe Borings dated December 10, 2004, between RMT and JCI, the Work
Authorization for First Phase of NR 716 Site Investigation between RMT and JCI
dated December 23, 2004, and Change Order No. 1 between RMT and JCI dated
January 14, 2005, all of which are attached hereto as Exhibit O; provided,
however, the extent and nature of this Contamination has not been fully
investigated and may not be fully described, identified or known, and (b) any
other Contamination discovered on, in, or emanating to or from the Green Bay
Real Estate in a Phase II Investigation performed by Buyer and reported in
writing to Seller prior to the later of 9 (nine) months from the execution of
this Agreement or the submission by Seller of the Remediation Plan for the Green
Bay Contamination to the WDNR. Seller shall promptly reimburse Buyer up to
$20,000 for the cost of any such Phase II Investigation.

 

“Green Bay Contamination Closure” shall mean a written Governmental
Authorization regarding the completion of the Cleanup of the Green Bay
Contamination in accordance with applicable Wisconsin Environmental Law, and
which satisfies the following criteria:

 

(a) In the event that a Preventive Action Level is exceeded on or off site,
Table 5 s NR 140 Groundwater Quality Item 1 (no action pursuant to s NR 140.24
(5)) or Item 12 (Monitored natural attenuation to meet the requirements of s NR
140.24 (2)) will apply.

 

(b) In the event that an Enforcement Standard is exceeded on or off site, Table
6 s 140 Groundwater Quality Item 8 (Monitored natural attenuation to meet the
requirements of s NR 140.24 (2)) will apply.

 

(c) Average concentrations in subsurface soils do not exceed residual
contaminant levels for property zoned for industrial use based upon protection
of groundwater (s NR 720.09) or protection of human health from direct contact
(s NR 720.11) or based upon soil cleanup standards specific to a site or
facility (s NR 720.19).

 

6



--------------------------------------------------------------------------------

(d) Implementation of a deed restriction that limits future use of the property
to industrial land use zoning that is consistent with the soil residual
contaminant levels (concentrations) left on site.

 

(e) Listing of the site on the GIS Registry of closed remediation sites with
residual and/or groundwater contamination.

 

“Green Bay Contamination Liability” shall mean (i) any Liability for any Claims
by a Government Authority under Environmental Law or Government Authorizations
for the Green Bay Contamination and (ii) any Liability arising from any Claims
under Law for property damage or personal injury to any Person other than Buyer
caused by the Green Bay Contamination, all such Liability under (i) and (ii)
above, for purposes of this Agreement including the obligations of Seller to
Buyer contained in Sections 6.12(a) and 6.12(c), shall be satisfied or otherwise
extinguished at the time Seller achieves Green Bay Contamination Closure. This
Liability shall include all costs to achieve Green Bay Contamination Closure,
including engineering controls, operation and maintenance costs, monitoring,
recordkeeping, reporting, financial assurance, and any other costs and expenses
related to the Green Bay Contamination Closure.

 

“Green Bay Lease” has the meaning set forth in Section 6.8(d).

 

“Green Bay Real Estate” shall mean all land, buildings, improvements, fixtures
and appurtenances thereto located at 1836 Sal Street, Green Bay, Wisconsin, the
legal description of which is set forth on Schedule 1.2(p).

 

“Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, disposal, exposure to or
use (including any withdrawal or other use of groundwater) of Hazardous
Materials in, on, under, about or from the Facilities or any part thereof into
the Environment.

 

“Hazardous Materials” shall mean any Hazardous Substances, chemical, waste,
substance, material, or other substance that is listed, defined, regulated,
prohibited, designated or classified as hazardous, radioactive, toxic, or a
pollutant or a contaminant under or pursuant to any Environmental Law, and
specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor, and asbestos or asbestos-containing materials.

 

“Hazardous Substances” shall mean hazardous substances as defined under CERCLA,
the Wisconsin Hazardous Substances Spills Law, Section 292.01(5), Wis. Stats.,
and the Michigan Natural Resources and Environmental Protection Act, Section
324.20101, and all regulations promulgated thereunder all as in effect on the
date of this Agreement.

 

“HIPAA” has the meaning set forth in Section 6.8(o).

 

“Hired Employees” has the meaning set forth in Section 7.2(a).

 

7



--------------------------------------------------------------------------------

“Included Prepaid Expenses” has the meaning set forth in Section 1.1(c).

 

“Indemnifiable Damages” shall mean all losses, Claims, damages, Liabilities,
costs, expenses or deficiencies described in Section 8.1 or 8.2, as the case may
be.

 

“Indemnitee” has the meaning set forth in Section 8.3.

 

“Indemnitor” has the meaning set forth in Section 8.3.

 

“Intellectual Property” has the meaning set forth in Section 4.11(a).

 

“Interim Financial Statements” shall mean the internally prepared, unaudited
financial statements (including balance sheets and statement of earnings) of the
Business for the period from January 1, 2004 through July 25, 2004 prepared in
accordance with the principles of U.S. GAAP.

 

“Inventories” has the meaning set forth in Section 1.1(a).

 

“IRS” shall mean the Internal Revenue Service.

 

“JCI” has the meaning set forth in the caption of this Agreement.

 

“Knowledge” shall mean (i) with respect to the Buyer, the actual, implied or
constructive knowledge (without any duty of independent investigations), of
those persons holding executive offices of Buyer, and (ii) with respect to
Seller or JCI, the actual, implied or constructive knowledge (without any duty
of independent investigations), of Richard Gasper, Jim Gombar, Rob Brendel,
Murray White, Andy Walker, Paul Bonaiuto, Mike Julian, Greg Petre and Dick
McMonagle.

 

“Latest Balance Sheet” shall mean the balance sheet of the Business for the
period ending August 22, 2004.

 

“Latest Balance Sheet Date” shall mean the date of the Latest Balance Sheet.

 

“Laws” shall mean all federal, state, local, municipal, foreign or international
constitutions, laws, statutes, ordinances, rules, regulations, codes, or
principles of common law.

 

“Leased Real Property” has the meaning set forth in Section 4.7.

 

“Legal Requirement” shall mean any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative Order,
constitution, Laws, Governmental Authorizations or treaty, the failure to comply
with which would have an Adverse Effect.

 

“Liability” shall mean, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

8



--------------------------------------------------------------------------------

“Licenses” shall mean governmental licenses, permits, approvals and other
authorizations.

 

“Marks” has the meaning set forth in Section 4.11(d).

 

“MCC-Norway” has the meaning set forth in the caption of this Agreement.

 

“MCC-Norway Assets” has the meaning set forth in Section 1.3.

 

“MCC-Wisconsin” has the meaning set forth in the caption of this Agreement.

 

“MCC-Wisconsin Assets” has the meaning set forth in Section 1.3.

 

“MDEQ” shall mean the Michigan Department of Environmental Quality.

 

“Milwaukee Real Estate” shall mean all land, buildings, improvements, fixtures
and appurtenances thereto, and related items of personal property, used by the
Seller’s former Milwaukee Display Division and located at 5100 W. Brown Deer
Road, Milwaukee, Wisconsin.

 

“Multi-Color” has the meaning set forth in the caption of this Agreement.

 

“Net Working Capital Amount” shall mean (i) the aggregate net book value of the
Inventories (as defined at Section 1.1(a) hereof), net of a reserve for
unsaleable, unuseable or obsolete Inventories, and the Receivables (as defined
at Section 1.1(b) hereof), net of a reserve for doubtful or uncollectible
accounts, and Included Prepaid Expenses (as defined in Section 1.1(c) hereof),
less (ii) the book value of the trade payables and the accrued expenses of the
Business, all as determined as of 12:01 a.m. on the applicable date of
determination in the Ordinary Course, including, without limitation, using U.S.
GAAP and Seller’s cost accounting system, methodology, accounting valuations,
means of determining obsolescence and reserves, and other accounting principles
used by the Seller in preparation of the Latest Balance Sheet.

 

“Non-Real Estate Purchased Assets” has the meaning set forth in Section 4.8(a).

 

“Norway Condenser Unit Replacement” shall mean the existing condenser unit
located on the roof top over the office on the Norway Real Estate, which is
subject to the price adjustment set forth on Schedule 4.32 and which shall be
replaced or repaired by Buyer on or before 90 days from Closing.

 

“Norway Condenser Unit Replacement Liability” shall mean (i) any Liability for
any Claims by a Governmental Authority under Environmental Law or Government
Authorizations arising from the existing condenser unit prior to replacement or
repair and (ii) any Liability under Law arising from any Claims for property
damage or personal injury to any Person other than Buyer arising from the
existing condenser unit prior to replacement or repair.

 

9



--------------------------------------------------------------------------------

“Norway Contamination” shall mean the Contamination on the Norway Real Estate
which is generally described in the Revised Cost Proposal for Remediation of
Soil and Groundwater Impacts dated May 12, 2004, from Sigma Environmental
Services, Inc. (“Sigma”), the Services Agreement between Sigma and Seller dated
July 13, 2004, and the Work Authorization between Sigma and Seller dated July
13, 2004, all of which are attached hereto as Exhibit N.

 

“Norway Contamination Closure” shall mean Case Closure or similar written
Governmental Authorization as set forth in the Work Authorization between Sigma
and Seller dated July 13, 2004, and attached hereto as a part of Exhibit N.

 

“Norway Contamination Liability” shall mean (i) any Liability for any Claims by
a Governmental Authority under Environmental Law or Government Authorizations
for Cleanup of the Norway Contamination and (ii) any Liability under Law arising
from any Claims for property damage or personal injury to any Person other than
Buyer caused by the Norway Contamination, all such Liability under (i) and (ii)
above, for purposes of this Agreement including Seller’s obligations to Buyer in
Sections 6.12(a) and 6.12(b), shall be satisfied or otherwise extinguished at
the time Seller achieves Norway Contamination Closure.

 

“Norway Real Estate” shall mean all land, buildings, improvements, fixtures and
appurtenances thereto located at 512 Ninth Avenue, Norway, Michigan, the legal
description of which is set forth on Schedule 1.1(d).

 

“Norway Voluntary Disclosure Response” or “Disclosure Response” shall mean the
Voluntary Disclosure, including the Disclosure Response, filed by Seller, with
the MDEQ on January 24, 2005 pursuant to Part 148, Environmental Audit Privilege
and Immunity, of the Michigan Natural Resources and Environmental Protection
Act, P.A. 451 of the Public Acts of 1994 as amended, which Voluntary Disclosure
is described in Schedule 4.16(e).

 

“Norway Voluntary Disclosure Response Liability” shall mean (i) any Liability
for any Claims by a Governmental Authority under Environmental Law or
Governmental Authorization arising from any violation, potential violation, or
Liability occurring prior to the scheduled implementation of the Disclosure
Response described for said violation, potential violation, or Liability in the
Disclosure Response, and (ii) any Liability arising from any Claims under Law
for property damage or personal injury to any Person other than Buyer arising
from any such violation, potential violation, or Liability occurring prior to
the scheduled implementation of the Disclosure Response described for said
violation, potential violation or Liability in the Disclosure Response, all such
Liability under (i) and (ii) above as to each such violation or potential
violation, for purposes of this Agreement, including Seller’s obligations to
Buyer, shall be satisfied or otherwise extinguished (a) upon the earlier of
either the scheduled implementation date for the response strategy for said
violation or potential violation or the completion of implementation of the
response strategy for said violation or potential violation by Seller or Buyer,
and (b) for the following numbered items on the Norway Voluntary Disclosure
Response, the following dates shall satisfy or otherwise extinguish all such
Liability under this Agreement including Seller’s obligations to Buyer for such
violations or potential violations: item 4.1, November 15, 2005; item 4.2,
November 15, 2005; item 4.5, Closing Date; item 4.6, July 1, 2005; item 4.9,
October 1, 2005; item 4.10, November 15, 2005; and item 4.11, November 15, 2005.

 

10



--------------------------------------------------------------------------------

“Notice of Claim” shall mean a certificate signed by the Indemnitee or its
authorized representative: (i) stating that the Indemnitee has paid or accrued
(or intends to pay or accrue) Indemnifiable Damages to which it is entitled to
indemnification pursuant to Article 8 and the amount thereof (to the extent then
known); and, (ii) specifying in reasonable detail, to the extent possible, (A)
the individual items of loss, damage, Liability, cost, expense or deficiency
included in the amount so stated, (B) the date each such item was or will be
paid or accrued and (C) the basis upon which Indemnifiable Damages are Claimed.

 

“Notice of Objection” shall mean a written notice of objection by the Indemnitor
which shall set forth the grounds upon which the objection is based and state
whether the Indemnitor objects to all or only a portion of the matter described
in the Notice of Claim.

 

“Orders” shall mean all decisions, injunctions, writs, orders, settlements,
fines, penalties, awards, judgments, subpoenas, verdicts, or decrees entered,
issued, made or rendered by any Governmental Authority pursuant to Law.

 

“Ordinary Course” shall mean the ordinary course of the Business, consistent
with the past practices of the Business.

 

“Other Plans” has the meaning set forth in Section 4.24 (a)

 

“Owned Real Property” shall mean the Green Bay Real Estate, the Norway Real
Estate and the Watertown Real Estate, collectively.

 

“Patents” has the meaning set forth in Section 4.11(c).

 

“PBGC” has the meaning set forth in Section 7.2(i)(v).

 

“Permits” shall mean all permits, registrations, certificates, consents,
waivers, renewals, applications, modifications, approvals and licenses,
including franchises, titles (including motor vehicle titles and current
registrations), fuel permits and any other similar authorizations necessary to
the operation of the Business as conducted immediately prior to the Closing Date
or the use and occupancy of the Owned Real Property as conducted immediately
prior to the Closing Date, all as issued by a Governmental Authority pursuant to
Law.

 

“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
Governmental Authority.

 

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil at law or equity, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority, or arbitrator.

 

11



--------------------------------------------------------------------------------

“Purchased Assets” has the meaning set forth in Section 1.1.

 

“Purchased Assets Purchase Price” has the meaning set forth in Section 2.1.

 

“Receivables” has the meaning set forth in Section 1.1(b).

 

“Release” shall mean any exposure to or spilling, leaking, emitting,
discharging, pumping, pouring, emptying, injecting, depositing, leaching,
migrating, escaping, abandonment, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.

 

“Retained Environmental Liabilities” shall mean, collectively, the Green Bay
Contamination Liability, the Norway Condenser Unit Replacement Liability, the
Norway Contamination Liability and the Norway Voluntary Disclosure Response
Liability.

 

“Sales Purchase Price Adjustment” has the meaning set forth in Section
2.3(b)(ii).

 

“Sales Purchase Price Adjustment Period” has the meaning set forth in Section
2.3(b)(i).

 

“Seller” has the meaning set forth in the caption of this Agreement.

 

“Seller’s Pension Plan” has the meaning set forth in Section 7.2(e).

 

“Software” has the meaning set forth in Section 4.13(a).

 

“Supplemental Financial Statements” shall mean the audited financial statements
of the Seller prepared by Grant Thornton LLP in conjunction with Buyer’s
pre-transaction due diligence review.

 

“Threatened” shall mean any demand or statement made in writing or any notice
given in writing asserting a Claim.

 

“Trade Secrets” has the meaning set forth in Section 4.11(f).

 

“U.S. GAAP” shall mean generally accepted accounting principles as utilized or
applied in the United States of America.

 

“Vehicles” has the meaning set forth in Section 1.1(f).

 

“WARN Act” has the meaning set forth in Section 7.2(c).

 

“WDNR” shall mean the Wisconsin Department of Natural Resources.

 

12



--------------------------------------------------------------------------------

“Watertown Real Estate” shall mean all land, buildings, improvements, fixtures
and appurtenances thereto located at 1222 Perry Way, Watertown, Wisconsin, the
legal description of which is set forth on Schedule 1.3.

 

“Watertown Real Estate Purchase Price” has the meaning set forth in Section 2.1.

 

“Welfare Plan” has the meaning set forth in Section 4.24(a).

 

ARTICLE 1

PURCHASE AND SALE OF ASSETS

 

1.1 Purchase of Assets from the Seller. Subject to the terms and conditions
herein set forth, the Buyer shall purchase on the Closing Date, and the Seller
shall sell and transfer to the Buyer, the Business and all of the assets of the
Business, except only the assets excluded pursuant to Section 1.2 hereof, all as
the foregoing may exist as of the Closing Date (hereinafter, all of such assets
and properties are referred to as the “Purchased Assets”). The Purchased Assets
shall include, without limitation, the following assets of the Business:

 

  (a) All inventories including, without limitation, finished goods,
work-in-process and raw materials (the “Inventories”);

 

  (b) All trade and other accounts receivable, all notes receivable and all
other amounts receivable (the “Receivables”);

 

  (c) The prepaid expenses, advance payments and deposits set forth on Schedule
1.1(c) attached hereto (the “Included Prepaid Expenses”);

 

  (d) The Norway Real Estate;

 

  (e) All equipment (building or office), machinery, tooling, dies, molds,
patterns, stampings, prototypes, parts, components, projects in process,
furniture, fixtures and fixed assets including, without limitation, those items
listed on Schedule 1.1(e) attached hereto (the “Equipment”);

 

  (f) All motor vehicles, including, without limitation, those listed on
Schedule 1.1(f) attached hereto (the “Vehicles”);

 

  (g) All rights of the Seller under the Contracts listed on Schedule 1.1(g)
attached hereto;

 

  (h) All of the intangible and intellectual property described in Section 4.11;

 

  (i) All Governmental Authorizations to the extent transferable;

 

  (j) All manufacturing, delivery, office and other supplies;

 

13



--------------------------------------------------------------------------------

  (k) All warranty rights, guaranty rights, causes of action, judgments and
Claims and similar rights of the Seller against vendors, suppliers, designers,
architects, engineers or other third parties;

 

  (l) All lists of customers, suppliers, vendors and sources; all books,
records, journals, computer software and files; all information, blueprints,
engineering data, drawings, sales and promotional materials, and telephone and
telecopier numbers and listings; and

 

  (m) All other properties and assets of every kind, character or description,
tangible or intangible, owned by Seller and used or held solely for use in
connection with the Business, whether or not similar to the items or types
specifically set forth above.

 

1.2 Excluded Assets. The Purchased Assets shall not include, and the Seller
shall retain, the following assets (the “Excluded Assets”):

 

  (a) Cash, cash equivalents, invested funds and marketable securities;

 

  (b) The Seller’s rights under this Agreement and under the Confidentiality and
Nondisclosure Agreement dated July 21, 2004 between Buyer and Seller (the
“Confidentiality Agreement”);

 

  (c) Tax returns and permanent tax and accounting records;

 

  (d) All rights under Contracts, other than those listed on Schedule 1.1(g);

 

  (e) Any loan, advance, note or receivable owed to the Business by JCI, any
affiliate of the Seller or any division of the Seller;

 

  (f) Insurance policies and all rights with respect thereto;

 

  (g) The Milwaukee Real Estate;

 

  (h) The Seller’s and JCI’s rights under the Asset Purchase Agreement by and
among Kubin-Nicholson Corporation and NorthStar Print Group, Inc. and Journal
Communications, Inc. dated January 4, 2001, as amended;

 

  (i) Claims or causes or rights of action to the extent they relate to any
Excluded Asset or any Liability or obligation which is not assumed by the Buyer
pursuant to Section 3.1 hereof;

 

  (j) All prepaid expenses, advance payments and deposits, and refunds, except
the Included Prepaid Expenses;

 

  (k) Tax credits and rights to any refunds with respect to taxes or tax
returns;

 

14



--------------------------------------------------------------------------------

  (l) The Seller’s minute books, stock and other corporate records;

 

  (m) The Seller’s rights under any employee benefit or other plan offered by
the Seller to its employees;

 

  (n) The lease between the Seller and JCI for the Watertown Real Estate;

 

  (o) All Governmental Authorizations to the extent not transferable; and

 

  (p) The Green Bay Real Estate.

 

1.3 Allocation of Purchased Assets. All of the Purchased Assets physically
located in the State of Wisconsin on the Closing Date shall be purchased by
MCC-Wisconsin (the “MCC-Wisconsin Assets”). All of the Purchased Assets
physically located outside of the State of Wisconsin on the Closing Date shall
be purchased by MCC-Norway (the “MCC-Norway Assets”). Notwithstanding the
foregoing, the Patents and Marks shall be purchased by Multi-Color.

 

1.4 Purchase of Watertown Real Estate from JCI. Subject to the terms and
conditions herein set forth, MCC-Wisconsin shall purchase on the Closing Date,
and JCI shall sell and transfer to MCC-Wisconsin, the Watertown Real Estate.

 

1.5 Closing. The closing (the “Closing”) of the purchase and sale of the
Business, the Purchased Assets and the Watertown Real Estate shall take place at
10:00 a.m., local time, on the Closing Date, at the offices of Michael Best &
Friedrich LLP, 100 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, or at such
other place as may be mutually agreed to by the Buyer and the Seller, including,
but not limited to, Closing via mail or facsimile. The Closing shall be
effective as of 12:01 a.m. on the Closing Date.

 

1.6 Retention of Business Records. The Buyer shall retain for a period of at
least six years all of the records of the Business included within the Purchased
Assets and the Seller shall retain for a period of at least six years all of the
records of the Business not included in the Purchased Assets, and each party
shall provide the other access to the same during normal business hours for the
purpose of inspecting, reviewing and copying the same; provided, that following
the expiration of such six year period, each party may dispose of any of such
records in its possession which it no longer desires to retain if such party
first shall have notified the other party in writing of such proposed
disposition and allowed the other party the opportunity to take possession of
the records proposed to be disposed of by such party.

 

ARTICLE 2

CONSIDERATION FOR TRANSFER

 

2.1 Purchase Price. Subject to adjustment pursuant to Section 2.3 hereof, the
purchase price for the Purchased Assets (the “Purchased Assets Purchase Price”)
shall be $24,481,231 plus the Buyer’s assumption of the Assumed Liabilities, as
defined at Section 3.1 hereof. The purchase price for the Watertown Real Estate
(the “Watertown Real Estate Purchase Price”) shall be $2,550,000.

 

15



--------------------------------------------------------------------------------

2.2 Payment of the Purchase Price. The Purchased Assets Purchase Price and the
Watertown Real Estate Purchase Price shall be paid on the Closing Date by wire
transfer of immediately available funds from Buyer to such account as is
designated by JCI, an amount equal to $27,031,231.

 

2.3 Post-Closing Adjustments to Purchased Assets Purchase Price.

 

(a) Net Working Capital Adjustment.

 

(i) Calculation of Adjustment. The Purchased Assets Purchase Price shall be
reduced by the amount that the Net Working Capital Amount as of the Closing Date
is less than the Net Working Capital Amount as of the Balance Sheet Date, which
is $8,763,643, as shown on the calculation attached hereto as Schedule
2.3(a)(i). The Purchased Assets Purchase Price shall be increased by the amount
that the Net Working Capital Amount as of the Closing Date is greater than the
Net Working Capital Amount as of the Balance Sheet Date (such adjustments being
collectively referred to as the “Net Working Capital Purchase Price
Adjustment”).

 

(ii) Closing Date Net Working Capital Statement. No later than 45 days after the
Closing Date, the Buyer shall prepare and deliver to the Seller a statement of
the Net Working Capital Amount as of the Closing Date (the “Closing Date Net
Working Capital Statement”). The Closing Date Net Working Capital Statement
shall set forth a separate line item for the Inventories, the Receivables, the
trade payables and the accrued expenses and shall be calculated consistently
with the method contained on Schedule 2.3(a)(i) for the calculation of the Net
Working Capital Amount as of the Balance Sheet Date. For purposes of measuring
the carrying value of any element of the Net Working Capital Amount as of the
Closing Date, the assets and liabilities that are part of the definition thereof
will be presented as though the transactions contemplated herein had not
occurred. In connection with the preparation of the Closing Date Net Working
Capital Statement, the Buyer and Seller shall grant the other party access to
such documents and information included in the Purchased Assets as such party
may reasonably request. The Seller may review the Buyer’s work papers used in
the preparation of the Closing Date Net Working Capital Statement, and the Buyer
shall make available to the Seller all work papers or other documents and
information as may be reasonably requested. Within 30 days after the Closing
Date Net Working Capital Statement is delivered to the Seller by the Buyer, the
Buyer and the Seller shall meet (if necessary) in an attempt to stipulate to the
Net Working Capital Amount as of the Closing Date.

 

(iii) Supplemental Financial Statements. To the extent that the Supplemental
Financial Statements result in an adjustment to the Purchase Price on or before
the Closing Date, the items and amounts taken into account for such adjustment
of the Purchase Price shall not be included in the calculation of the Net
Working Capital Purchase Price Adjustment.

 

(b) Sales Purchase Price Adjustment.

 

(i) Coors Sales Adjustment. The Purchased Assets Purchase Price shall be
increased by an amount equal to 4.5 times the EBITDA impact for sales of “Zima”
labels, which shall be calculated consistently with the method contained on
Schedule 2.3(b)(i), for sales made to

 

16



--------------------------------------------------------------------------------

Coors Brewing Company (the “Coors Sales Adjustment”) during the period
commencing on the date which is six (6) months from the Closing Date and ending
on the date which is eighteen (18) months from the Closing Date (the “Sales
Purchase Price Adjustment Period”).

 

(ii) Gallo Sales Adjustment. The Purchased Assets Purchase Price shall be either
(A) increased by an amount equal to the excess of (i) 4.5 times the EBITDA
impact for sales of “Bartles & James” labels, which shall be calculated
consistently with the method contained on Schedule 2.3(b)(i), to Gallo Winery
during the Sales Purchase Price Adjustment Period, over (ii) $1,725,750, or (B)
decreased by an amount equal to the excess of (i) $1,725,750 over (ii) 4.5 times
the EBITDA impact for sales of “Bartles & James” labels, which shall be
calculated consistently with the method contained on Schedule 2.3(b)(i), to
Gallo Winery during the Sales Purchase Price Adjustment Period (such adjustments
being collectively referred to as the “Gallo Sales Adjustment”). For purposes of
this Agreement, the Coors Sales Adjustment and the Gallo Sales Adjustment shall
be collectively referred to as the “Sales Purchase Price Adjustment.”

 

(iii) No later than 30 days after the Sales Purchase Price Adjustment Period,
the Buyer shall prepare and deliver to the Seller a statement of the Sales
Purchase Price Adjustment (the “Sales Purchase Price Adjustment Statement”). In
connection with the preparation of the Sales Purchase Price Adjustment
Statement, the Buyer shall grant Seller access to the Buyer’s work papers used
in the preparation of the Sales Purchase Price Adjustment Statement and the
Buyer shall make available to the Seller all other documents and information as
Seller may reasonably request. Within 30 days after the Sales Purchase Price
Adjustment Statement is delivered to Seller by Buyer, the Buyer and Seller shall
meet (if necessary) in an attempt to stipulate to the Sales Purchase Price
Adjustment.

 

(c) Dispute Resolution. If the Seller and the Buyer cannot so stipulate to the
Net Working Capital Amount as of the Closing Date within the 30-day period
following the delivery of the Closing Date Net Working Capital Statement
referenced above, or agree upon the Sales Purchase Price Adjustment with the
30-day period following the delivery of the Sales Purchase Price Adjustment
Statement, the matters with respect to which no stipulation or agreement has
been reached shall be submitted to and resolved by the Milwaukee office of
PriceWaterhouse Coopers, LLP (the “Arbitrator”), whose decision shall be binding
and final upon the parties. The parties shall use their best reasonable efforts
to cause the Arbitrator to render its decision no later 75 days after the
disputed matters have been submitted to the Arbitrator. Each party shall be
responsible for one half of the fees of the Arbitrator. Each party shall
cooperate with the Arbitrator and provide the Arbitrator with access to such
documents and information as are in its possession and as may be requested by
the Arbitrator.

 

(d) Payment.

 

(i) Net Working Capital Purchase Price Adjustment. At such time as the parties
have stipulated to the amount of the Net Working Capital Amount as of the
Closing Date or when the Arbitrator has rendered its decision under Section
2.3(c) above, (a) if the Net Working Capital Amount as of the Balance Sheet Date
is greater than the Net Working Capital Amount as of the Closing Date, then the
amount of such excess, plus interest thereon at the rate of 5% per annum
computed from the Closing Date until paid, shall be paid by the Seller to the
Buyer in cash, or (b) if

 

17



--------------------------------------------------------------------------------

the Net Working Capital Amount as of the Closing Date is greater than the Net
Working Capital Amount as of the Balance Sheet Date, then the amount of such
excess, plus interest thereon at the rate of 5% per annum computed from the
Closing Date until paid, shall be paid by the Buyer to the Seller in cash.

 

(ii) Sales Purchase Price Adjustment. At such time as the parties have
stipulated to the amount of the Sales Purchase Price Adjustment or when the
Arbitrator has rendered its decision under Section 2.3(c) above, the Buyer shall
pay to the Seller, or the Seller shall pay to the Buyer, as applicable, any
amounts due under the Sales Purchase Price Adjustment, plus interest thereon at
the rate of 5% per annum computed from the first day of the Sales Purchase Price
Adjustment Period until paid.

 

(e) Inventory. For purposes of determining the Net Working Capital Amount as of
the Closing Date and the Net Working Capital Purchase Price Adjustment pursuant
to this Section 2.3, Seller and Buyer, at each party’s own expense, shall
jointly conduct and complete a physical count and valuation of the Business’s
Inventories as of such date as they may mutually agree using procedures normally
used by Seller to take inventories of the type of inventory being counted. The
value, usability and salability of the Inventories shall be determined in the
Ordinary Course, including, without limitation, using Seller’s cost accounting
system, methodology, accounting valuations, means of determining obsolescence
and reserves, and other accounting principles. Any disputes regarding the
foregoing shall be settled in the same manner as other disputes are settled
relating to the Net Working Capital Purchase Price Adjustment. The Inventories
reflected thereby shall be valued in accordance with U.S. GAAP applied on a
consistent basis and consistent with the Ordinary Course.

 

2.4 Purchase Price Allocation. The parties acknowledge and agree that the
Purchased Assets Purchase Price was negotiated and concluded on the basis of the
component prices set forth on Schedule 2.4 attached hereto in accordance with
the respective fair market values of the Purchased Assets. The parties agree to
report and allocate, for all federal, state and local tax purposes (including
IRS Form 8594), the Purchased Assets Purchase Price as so allocated and will not
take any inconsistent or contrary position therewith for any other purpose.

 

ARTICLE 3

LIABILITIES

 

3.1 Assumed Liabilities; Executory Contracts. At the Closing, the Buyer shall
assume and agree to pay, perform and discharge when and as due the Assumed
Liabilities. “Assumed Liabilities” means (i) the trade payables of the Seller as
of the Closing Date as reflected in the Net Working Capital Amount as of the
Closing Date, (ii) the accrued expenses of the Seller as of the Closing Date as
reflected in the Net Working Capital Amount as of the Closing Date, (iii) all of
the written obligations of the Seller under the Contracts listed on Schedule
1.1(g) attached hereto, which are to be performed or discharged, under the terms
of such agreements, on or after the Closing Date, but as to any payment
obligation, only to the extent that the payment is for goods, services or other
types of consideration that are delivered, performed or provided on or after the
Closing Date, (iv) the Assumed Environmental Liabilities, (v) all collective
bargaining agreements

 

18



--------------------------------------------------------------------------------

listed on Schedule 3.1, and all Liabilities thereunder, (vi) the employee
benefit plans listed on Schedule 3.1, and all Liabilities related thereto, and
(vii) all of the obligations of the Seller under Governmental Authorizations,
Licenses, Orders and Permits related to the Business, the Purchased Assets and
the Owned Real Property that are transferred to the Buyer, which are to be
performed or discharged on or after the Closing Date except as otherwise set
forth in this Agreement.

 

3.2 Warranty Obligations. The Buyer hereby assumes all Liability of the Seller
with respect to Claims made before or after Closing by any customer of the
Seller or other third party that any products sold by the Seller prior to the
Closing Date are defective; provided, however, (i) that the Buyer is not
assuming, by virtue of this Section 3.2, any Liability of the Seller for
personal injury or property damage arising out of any such defective product
that was manufactured or sold prior to the Closing, and (ii) to the extent that
the aggregate cost to repair, replace, correct and scrap any defective product
pursuant to a warranty Claim exceeds the Seller’s reserve therefor, such excess
shall constitute a Claim for indemnification against Seller pursuant to Section
8.1, and shall be subject to the limitations on Indemnifiable Damages described
in Section 8.6, if and to the extent that such warranty Claim relates to a
product that was manufactured or sold prior to the Closing.

 

3.3 Non-Assumption of Liabilities. Except only as provided in Sections 3.1, 3.2
and 7.2 hereof or elsewhere in this Agreement, the Buyer shall not assume, pay,
perform, discharge or accept any Liabilities, debts or obligations of the Seller
or JCI of any kind whatsoever, whether actual, contingent, accrued, known or
unknown, including but not limited to the following, which shall be specifically
retained by Seller:

 

(a) Agreement Liabilities. Any Liability or obligation of Seller arising under
this Agreement.

 

(b) Certain Contract Liabilities. Any Liability under any Contract transferred
to Buyer hereunder as part of the Purchased Assets that Buyer or Seller learns
of after the Closing Date and which is proximately caused by a material breach
of or material default under any such transferred Contract, where such breach,
default or event occurred prior to the Closing Date.

 

(c) Employment Agreement Liabilities. Any Liability under any employment,
severance, retention or termination agreement with any employee of Seller.

 

(d) Employee Grievance Liabilities. Any Liability arising out of or related to
any employee grievance Claim commenced or relating to periods prior to the
Closing Date, whether or not the affected employees become employees of Buyer.

 

(e) Indemnification Liabilities. Any Liability to indemnify any shareholder,
officer, director, employee or agent of Seller.

 

(f) Non-Compliance Liabilities. Any Liability arising out of or resulting from
Seller’s non-compliance with any Legal Requirement, if and to the extent that
such non-compliance existed or was caused on or prior to the Closing Date.

 

19



--------------------------------------------------------------------------------

(g) Post-Closing Acts or Failures to Act Liabilities. Any Liability based upon
acts or failures to act of Seller occurring after the Closing Date, except with
respect to the Assumed Liabilities.

 

(h) Proceeding Liabilities. Any Liability arising out of any Proceeding
resulting from any occurrence or event happening prior to the Closing Date.

 

(i) Product Liabilities. Except for warranty obligations, any Liability or
obligation arising from any product liability of Seller or the Business not
included in the Assumed Liabilities in respect of products of the Business
manufactured, sold or provided to customers, clients or others, prior to the
Closing Date.

 

(j) Related Party Liabilities. Any Liability of the Business to Seller or JCI
(except as specifically assumed by Buyer pursuant to Section 3.1).

 

(k) Retained Contracts Liabilities. Any Liability arising under any contract not
transferred to Buyer under this Agreement, including, without limitation, all
operating leases retained by Seller.

 

(l) Tax Liabilities. Any Liability for any tax owed by Seller, including (1) any
taxes arising out of, or resulting from, Seller’s ownership or operation of the
Business or the Purchased Assets before the Closing; and (2) any Liability for
deferred taxes of any nature.

 

(m) Retained Environmental Liabilities. The Retained Environmental Liabilities.

 

(n) Other Liabilities. Any other Liability of Seller not included in the Assumed
Liabilities, if and to the extent that such Liability relates to periods prior
to Closing.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

 

In order to induce the Buyer to enter into this Agreement, the Seller (and, as
to certain specified representations and warranties, JCI) makes the following
representations and warranties to the Buyer, except as qualified by the
disclosures made in the Schedules attached hereto, each of which shall be deemed
to be independently material and relied upon by Buyer. All capitalized terms
used in the Schedules, unless otherwise defined therein, have the meaning set
forth in this Agreement. Unless otherwise noted therein, Section references in
the Schedules are to the Sections of this Agreement. The Seller shall use
reasonable efforts to disclose each applicable item in the Schedule correlating
to the appropriate Section of this Agreement, however, an item disclosed in one
Schedule which relates to another Schedule and/or Section of this Agreement
shall be deemed disclosed in such other Schedule. Neither the representations
and warranties of Seller, nor the indemnification obligations of Seller and JCI,
shall be affected, qualified, modified or deemed waived by reason of the fact
that Buyer should have known that any representation or warranty of Seller is or
might be inaccurate in any respect.

 

20



--------------------------------------------------------------------------------

4.1 Organization. The Seller is a corporation duly organized and validly
existing under the Laws of the State of Wisconsin, has filed with the Wisconsin
Department of Financial Institutions the most recent annual report required to
be filed by it, has not filed articles of dissolution and has a perpetual period
of existence. Seller has, and at all times has had, full corporate or other
applicable power and authority to own and lease its properties used in the
conduct of the Business as such properties are now owned and leased and to
conduct the Business as and where the Business has and is now being conducted.
Neither the nature of the Business, nor the character and location of the
properties owned or leased by Seller, makes its qualification as a foreign
corporation necessary under the laws of any jurisdiction with respect to the
operation of the Business, except as set forth on Schedule 4.1, or except where
the failure to be so qualified would not have any Adverse Effect.

 

4.2 Conflicting Obligations. The execution and delivery of this Agreement do
not, and the consummation of the sale and purchase of the Purchased Assets and
the Business contemplated hereby will not conflict with or violate any
provisions of the articles of incorporation or bylaws of the Seller or any
provisions of any Contract or Law to which the Seller is subject or to which the
Seller is a party, other than as set forth on Schedule 4.2 and except for the
failure to obtain any third party consent required or necessary for any such
Contract to be assigned by the Seller to the Buyer.

 

4.3 Third Party Consents. To Seller’s Knowledge, and except as set forth on
Schedule 4.3, no material third party consents, approvals or authorizations,
including Governmental Authorizations, are necessary for the Seller and JCI to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby, nor are any such material consents, approvals or
authorizations required in order for any of the Purchased Assets to be assigned
to the Buyer.

 

4.4 Enforceability. This Agreement and all other agreements of the Seller
contemplated hereby are, or upon the execution and delivery thereof will be, the
valid and binding obligations of the Seller and JCI, enforceable against the
Seller and JCI in accordance with their terms.

 

4.5 Authorization. The Seller and JCI have all necessary power and authority to
enter into and perform the transactions contemplated hereby in accordance with
the terms and conditions hereof. The execution and delivery of this Agreement,
and the performance by the Seller and JCI of each of their obligations contained
herein, have been duly approved by the Seller’s Board of Directors, Seller’s
shareholders and JCI’s Board of Directors.

 

4.6 Financial Statements.

 

(a) Attached to Schedule 4.6(a) is a complete set of copies of the Financial
Statements. Except as otherwise disclosed on Schedule 4.6(a), the Financial
Statements have been prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the indicated periods and fairly present the
financial condition and results of operation of the Business at the dates and
for the relevant periods indicated, except for the absence of notes and subject
to normal recurring year-end adjustments, the effect of which will not,
individually or in the aggregate, have an Adverse Effect.

 

21



--------------------------------------------------------------------------------

(b) Attached to Schedule 4.6(b) is a complete set of copies of the Interim
Financial Statements. Except as otherwise disclosed on Schedule 4.6(b), the
Interim Financial Statements have been prepared in the Ordinary Course using
U.S. GAAP, including, without limitation, using Seller’s cost accounting system,
methodology, accounting valuations, means of determining obsolescence and
reserves, and other accounting principles.

 

4.7 Real Property; Leases. Except for the Milwaukee Real Estate, the only real
properties owned by the Seller are the Green Bay Real Estate and the Norway Real
Estate. Except as otherwise disclosed on Schedule 4.7 (the “Leased Real
Property”), the Seller does not lease or rent any real property to or from
another Person.

 

4.8 Title.

 

(a) Non-Real Estate Purchased Assets. Except as disclosed on Schedule 4.8(a),
the Seller owns good and marketable title to all of the Non-Real Estate
Purchased Assets, free and clear of all security interests, conditional sale or
other title retention agreements, liens, and other encumbrances of any kind. All
of the Non-Real Estate Purchased Assets are located upon the Seller’s premises,
except as otherwise disclosed on Schedule 4.8(a). “Non-Real Estate Purchased
Assets” means the Purchased Assets, other than the Green Bay Real Estate, the
Norway Real Estate and the Watertown Real Estate.

 

(b) Real Estate. Except as disclosed on Schedule 4.8(b), the Seller owns good
and marketable title to the Green Bay Real Estate and the Norway Real Estate.
Except as disclosed on Schedule 4.8(b), JCI owns good and marketable title to
the Watertown Real Estate. For the purposes of this Agreement, if and to the
extent there are any differences or conflicts between the exceptions and
encumbrances listed on Schedule 4.8(b) and those listed on the applicable deeds
for the Norway Real Estate or the Watertown Real Estate or in the Green Bay
Lease, the exceptions and encumbrances listed on Schedule 4.8(b) shall control.

 

4.9 Receivables. All of the Receivables arose and will arise solely from bona
fide transactions in the Ordinary Course.

 

4.10 Inventories. Except as otherwise disclosed on Schedule 4.10, no items
included in the Inventories are pledged as collateral or held by Seller on
consignment from another Person. Except as otherwise disclosed on Schedule 4.10,
the inventories are valued in accordance with U.S. GAAP, consistent with
Seller’s past practices, and were so valued on the Latest Balance Sheet.

 

4.11 Intellectual Property.

 

(a) Definition of Intellectual Property. The term “Intellectual Property” as
used in this Agreement means all of the following intangible and intellectual
property of Seller solely with respect to the operation or conduct of the
Business or the ownership or use of any of the Purchased Assets:

 

(i) all Internet domain names (registered and unregistered), telephone numbers,
facsimile numbers and email addresses used in the Business, each of which is set
forth on Schedule 4.11(a);

 

22



--------------------------------------------------------------------------------

(ii) the name “NorthStar,” and all other Marks;

 

(iii) all Patents;

 

(iv) all Copyrights; and

 

(v) all Trade Secrets.

 

(b) Ownership of Intellectual Property. Except as disclosed on Schedule 4.11(b),
Seller owns all right, title and interest in and to, or has a valid license for
the use of, all of the Intellectual Property, free and clear of all liens,
security interests, charges, Encumbrances, equities and other adverse Claims
material to the operation of the Business as it is currently conducted and has
the right to use all of such Intellectual Property without payment to a third
party. Except as disclosed on Schedule 4.11(b), all Intellectual Property is
either assignable or licensable by Seller to Buyer and such assignment or
license may be made without the consent of any third party and will not result
in any breach, violation or default under any agreement involving Intellectual
Property.

 

(c) Patents. Set forth on Schedule 4.11(c) is a complete and accurate list,
including abstracts, of all patents Seller has the right to use in the operation
or conduct of the Business (“Patents”). Except as disclosed on Schedule 4.11(c):

 

(i) all of the issued Patents are (A) currently in compliance with all
applicable Legal Requirements (including payment of filing, examination and
maintenance fees and proofs of working or use); (B) to Seller’s Knowledge, valid
and enforceable; and (C) not subject to any maintenance fees or taxes or actions
falling due within 90 days after the Closing Date;

 

(ii) no Patent is now involved in any interference, reissue, reexamination or
opposition Proceeding;

 

(iii) no written Claim has been asserted by Seller against any third party under
any Patent nor has any written Claim been made by any third party against Seller
that a Patent is invalid or unenforceable; and

 

(iv) no written Claim by any third party has been received by Seller that any of
the products manufactured and sold, or any process or know-how used, by Seller
infringes or is alleged to infringe upon any patent or other proprietary right
of any third party.

 

(d) Marks. Set forth on Schedule 4.11(d) is a complete and accurate list and
summary description of all registered marks used solely with respect to the
operation or conduct of the Business (“Marks”). Except as disclosed on Schedule
4.11(d):

 

(i) all Marks that have been registered with the United States Patent and
Trademark Office are (A) currently in compliance with all applicable Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications); (B) to Seller’s Knowledge, valid
and enforceable; and (C) not subject to actions falling due within 90 days after
the date hereof, except for such noncompliance which would not be expected to
have an Adverse Effect;

 

23



--------------------------------------------------------------------------------

(ii) no Mark is now involved in any opposition, invalidation, cancellation or
infringement action and to Seller’s Knowledge no such action is Threatened
against any of the Marks; and

 

(iii) to Seller’s Knowledge, none of the Marks used by Seller, infringes or is
alleged to infringe any trade name, trademark or service mark of any third
party, nor is there any potentially interfering trademark or trademark
application of any third party.

 

(e) Copyrights. Set forth on Schedule 4.11(e) is a list and summary description
of all of Seller’s registered copyrights used solely with respect to the
operation or conduct of the Business (“Copyrights”). Except as disclosed on
Schedule 4.11(e):

 

(i) to Seller’s Knowledge, all the material Copyrights that have been registered
are (A) currently in compliance with all applicable Legal Requirements; (B)
valid and enforceable; and (C) not subject to any taxes or actions falling due
within 90 days after the date hereof;

 

(ii) to Seller’s Knowledge, no Copyright is infringed or has been challenged or
threatened in any way; and

 

(iii) to Seller’s Knowledge, none of the subject matter of any of the Copyrights
infringes or is alleged to infringe any copyright of any third party or is a
derivative work based on the work of a third party.

 

(f) Trade Secrets. Set forth on Schedule 4.11(f) is a list and summary of
Seller’s key trade secrets and know how related to or used with respect to the
operation or conduct of the Business (“Trade Secrets”). Seller has taken all
reasonable precautions to protect the secrecy, confidentiality and value of each
Trade Secret of Seller with respect to the operation or conduct of the Business
or the ownership or use of any of the Purchased Assets. To Seller’s Knowledge,
and except as disclosed on Schedule 4.11(f), (a) Seller has good title and an
absolute, exclusive right to use the Trade Secrets; (b) the Trade Secrets are
not part of the public knowledge or literature and have not been used, divulged
or appropriated either for the benefit of any other Person or to the detriment
of Seller; (c) no Trade Secret is subject to any adverse Claim or has been
challenged or Threatened in any way; and (d) the documentation relating to such
Trade Secret, is current, accurate and sufficient in detail and content to
identify and explain it and to allow its full and proper use.

 

(g) Royalties. Set forth on Schedule 4.11(g) is a list and summary description,
including any royalties paid or received by Seller with respect to the operation
or conduct of the

 

24



--------------------------------------------------------------------------------

Business, of all agreements or contracts relating to any of the Intellectual
Property to which Seller is a party or by which it is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $500 under which
Seller is the licensee. There are no outstanding or, to the Knowledge of Seller,
threatened disputes or disagreements relating to any such agreement.

 

(h) Employee Agreements. To Seller’s Knowledge, and except as set forth on
Schedule 4.11(h), (a) no former or current employee of Seller has executed a
written agreement that assigns to a person other than Seller any or all rights
to any inventions, improvements, discoveries or information relating to the
Business and developed by such former or current employee in the course of his
or her employment with Seller; (b) any inventions, improvements, discoveries or
information relating to the Business and developed by former or current
employees of Seller in the course of their employment with Seller are owned by
Seller; and (c) no employee of Seller has entered into any agreement that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign or disclose
information concerning his work to anyone other than Seller.

 

4.12 Governmental Authorizations. Except as disclosed on Schedule 4.12: (a) the
Business possesses all Governmental Authorizations as are required and necessary
for the conduct of the Business as it was conducted as of the Closing Date and
the use and operation of the Owned Real Property; (b) all such Governmental
Authorizations are currently in full force and effect; (c) Schedule 4.12 sets
forth a list of all such Governmental Authorizations, and pending applications
for such Governmental Authorizations, and true and complete copies thereof have
been previously delivered to the Buyer; and (d) the Seller and JCI are and at
all times have been in compliance with the terms and conditions of all such
Governmental Authorizations. The Seller has timely submitted renewal
applications and associated fees for all such Governmental Authorizations that
are due prior to the Closing and has paid all fees associated with such
Governmental Authorizations that are due and owing prior to the Closing.

 

4.13 Software.

 

(a) List. Schedule 4.13(a) sets forth a list of all material software used by
Seller in the operation of the Business as of the Closing Date (the “Software”).

 

(b) Ownership. To Seller’s Knowledge, and except as disclosed on Schedule
4.13(b), Seller owns all right, title and interest in and to, or has a valid
license for the use of, all of the Software and has the right to use all of such
Software without payment to a third party.

 

(c) Assignability. To Seller’s Knowledge, and except as disclosed on Schedule
4.13(c), all of the Software is either assignable or licensable by Seller to
Buyer and such assignment or license may be made without the consent of any
third party and will not result in any breach, violation or default under any
agreement involving the Software.

 

25



--------------------------------------------------------------------------------

4.14 Litigation; Orders.

 

(a) Litigation. Except as disclosed on Schedule 4.14(a), there is no Proceeding
pending or, to Seller’s Knowledge, Threatened against or relating to Seller with
respect to the Business, including the Green Bay Real Estate, Norway Real Estate
and the Leased Real Property, or the ownership or use of any of the Purchased
Assets. Except as disclosed on Schedule 4.14(a), there is no Proceeding pending
or, to JCI’s Knowledge, Threatened against or relating to Seller or JCI with
respect to the Watertown Real Estate. To the Knowledge of Seller, and except as
disclosed on Schedule 4.14(a), there is no basis or alleged basis for any such
Proceeding or of any governmental investigation relative to Seller’s operation
of the Business, its property or its assets, and no event has occurred, nor does
any circumstance exist, that may give rise to or serve as a basis for the
commencement of any such Proceedings which may have an Adverse Effect on Buyer.
To the Knowledge of JCI, and except as disclosed on Schedule 4.14(a), there is
no basis or alleged basis for any such Proceeding or of any governmental
investigation relative to the Watertown Real Estate, and no event has occurred,
nor does any circumstance exist, that may give rise to or serve as a basis for
the commencement of any such Proceedings which may have an Adverse Effect on
Buyer.

 

(b) Orders. Except as disclosed on Schedule 4.14(b):

 

(i) there is no Order to which Seller, or any of the Purchased Assets, or the
Green Bay Real Estate, Norway Real Estate or the Leased Real Property, is
subject, other than Orders generally affecting the industry in which Seller
conducts the Business;

 

(ii) to Seller’s Knowledge, no employee of Seller is subject to any Order that
prohibits such employee from engaging in or continuing any conduct, activity or
practice relating to the Business;

 

(iii) to Seller’s Knowledge, Seller is in full compliance with all of the
material terms and requirements of each Order to which it, or any of the
Purchased Assets, or the Green Bay Real Estate, Norway Real Estate or the Leased
Real Property are or have been subject;

 

(iv) to Seller’s and JCI’s Knowledge, no event has occurred, nor does any
circumstance exist that may constitute or result in (with or without notice or
lapse of time) a violation of or failure to comply with any material term or
requirement of any Order to which the Business, or any of the Purchased Assets,
the Owned Real Property or the Leased Real Property, is subject which may have
an Adverse Effect on Buyer;

 

(v) Seller has not received any notice, Claims, or other communication (whether
oral or written) from any Governmental Authority or any other Person regarding
any actual, alleged, possible or potential violation, Liability or failure to
comply with, any term or requirement of any Order, Governmental Authorizations,
or Laws to which the Business, the Purchased Assets, the Green Bay Real Estate,
the Norway Real Estate or the Leased Real Property are or have been subject
which may have an Adverse Effect;

 

26



--------------------------------------------------------------------------------

(vi) there is no Order to which the Watertown Real Estate is subject, other than
Orders generally affecting the industry in which Seller conducts the Business;
and

 

(vii) JCI has not received any notice, Claims, or other communication (whether
oral or written) from any Governmental Authority or any other Person regarding
any actual, alleged, possible or potential violation, Liability or failure to
comply with, any term or requirement of any Order, Governmental Authorizations,
or Laws to which the Watertown Real Estate is or has been subject which may have
an Adverse Effect.

 

4.15 Taxes. The Seller has filed all tax returns and reports required to be
filed by it for sales and use taxes with respect to the Business, and such
returns are accurate, complete and correct. All taxes and assessments which the
Seller was or is required by Law to withhold or collect with respect to the
Business have been and are being withheld or collected by it and have been paid
over to the proper Governmental Authorities or, if not yet due, are being held
by the Seller for such payment. The Seller has filed all annual personal
property tax returns required to be filed by it, such returns are accurate,
complete and correct and Seller has paid all amounts due to any taxing authority
with such returns. Neither Seller nor JCI is a “foreign person” within the
meaning of section 1445 of the Code. To Seller’s Knowledge, and except as
disclosed on Schedule 4.15, (i) no sales or use tax will be imposed on the sale
of the Purchased Assets to Buyer, and (ii) Buyer is not required to withhold any
portion of the Purchase Price on account of any sales or use tax.

 

4.16 Environmental.

 

(a) Environmental Information. Seller and JCI have provided Buyer with
substantially complete copies of all written information in their possession or
control pertaining to Seller’s and JCI’s compliance with, and liability under,
Environmental Law and Governmental Authorizations regarding the Business,
Purchased Assets, and the Owned Real Property, including compliance audits and
environmental assessments, notices of violation, Orders, regulatory inspections,
Proceedings and Threatened Proceedings, Release or to the knowledge of Seller
and JCI threatened Release of Hazardous Materials, sampling of the Environment,
the Green Bay Contamination, the Norway Condenser Unit Replacement, the Norway
Contamination, and the Norway Voluntary Disclosure Response. To the Knowledge of
Seller and JCI, neither Seller nor JCI has filed any insurance claim, or
received any insurance payment, regarding the Release or Cleanup of any
Hazardous Materials related to the Green Bay Contamination, the Norway Condenser
Unit Replacement, the Norway Contamination and the Norway Voluntary Disclosure
Response.

 

(b) Compliance with Environmental Laws. Except as set forth on Schedule 4.16(b),
with respect to the ownership, operation, and use of the Business and the Owned
Real Property, Seller and JCI are and at all times have been in compliance with,
and are not in violation of or liable under any Environmental Law or any
Governmental Authorizations prior to the Closing Date.

 

(c) No Environmental Claims. Except as set forth on Schedule 4.16(c), there are
no pending or, to the Knowledge of Seller and JCI, Claims, Threatened Claims,
liens or

 

27



--------------------------------------------------------------------------------

Encumbrances resulting or arising from any Release of any Hazardous Materials,
Cleanup, Contamination or under or pursuant to any Environmental Law or
Governmental Authorizations, with respect to or affecting any Person, or any of
the Facilities, the Purchased Assets, and the Owned Real Property.

 

(d) No Environmental Orders. Except as set forth on Schedule 4.16(d), neither
Seller nor JCI have received, nor to the Knowledge of Seller or JCI, do they
expect to receive, any Claim that relates to the revocation, suspension,
modification, or denial of any Governmental Authorizations, or to any Release of
Hazardous Materials, Contamination, Hazardous Activity or any alleged, actual or
potential violation or failure to comply with or liability under any
Environmental Law or Governmental Authorizations with respect to any of the
Facilities, the Purchased Assets and the Owned Real Property, or with respect to
any property to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, owned, controlled or processed by Seller or JCI
have been transported, treated, stored, handled, transferred, disposed,
recycled, Released, or received prior to the Closing Date.

 

(e) Environmental Reports. Seller and JCI have delivered to Buyer substantially
complete copies of all environmental reports concerning the Norway
Contamination, the Green Bay Contamination and the Norway Environmental
Compliance Audit and the Norway Voluntary Disclosure Response, which reports are
described as Schedule 4.16(e) (“Environmental Reports”). The Environmental
Reports disclose, among other things, that there is Contamination present on or
in the Environment at, on, in, under, or emanating from the Norway and Green Bay
Real Estate and that there may be Contamination at property geologically or
hydrologically adjoining the Norway and Green Bay Real Estate, there have been
Releases of Hazardous Materials at or from the Norway and Green Bay Real Estate,
and that there are violations or potential violations of Environmental Law,
Licenses, Orders and Permits in connection with the Business at the Norway Real
Estate.

 

(f) Storage Tanks. Except as set forth on Schedule 4.16(f) and to the knowledge
of Seller and JCI, there are not now, and there have not been previously, any
above ground or underground storage tanks or ancillary piping or equipment
(whether currently in use or not) on the Owned Real Property. No drummed or
containerized universal or hazardous wastes exist at the Owned Real Property
except as is routine and customary in the normal operation of the Business and
ownership of the Owned Real Property.

 

(g) Release of Hazardous Materials. Except as set forth on Schedule 4.16(g), to
the Knowledge of Seller and JCI, there has not been any Release or threatened
Release of Hazardous Materials on, in, or under the Owned Real Estate prior to
closing.

 

(h) Liens. Except as set forth on Schedule 4.16(h), no lien has been attached to
the Owned Real Estate for any Cleanup under any Environmental Law.

 

(i) Disclosure Response. To the knowledge of Seller and JCI, all Disclosure
Responses in the Norway Voluntary Disclosure Response are true and accurate.

 

28



--------------------------------------------------------------------------------

4.16.1 Buyer’s Acknowledgement. Buyer acknowledges Seller has disclosed the
Norway Contamination, the Green Bay Contamination, the Norway Voluntary
Disclosure Response and the Norway Condenser Unit Replacement. The Buyer further
acknowledges that the Norway Contamination Liability, for purposes of this
Agreement, including Seller’s obligations to Buyer in Sections 6.12(a) and
6.12(b), is satisfied or otherwise extinguished at the time Seller achieves
Norway Contamination Closure. The Buyer further acknowledges that the Green Bay
Contamination Liability, for purposes of this Agreement including Seller’s
obligations to Buyer in Sections 6.12(a) and 6.12(c), is satisfied or otherwise
extinguished at the time Seller achieves Green Bay Contamination Closure. The
Buyer further acknowledges that the Norway Voluntary Disclosure Response
Liability as to each such violation or potential violation described therein,
for purposes of this Agreement including Seller’s obligations to Buyer, is
satisfied or otherwise extinguished (a) upon the earlier of either the scheduled
implementation date for the response strategy for said violation or potential
violation or the completion of implementation of the response strategy for said
violation or potential violation by Buyer or Seller, and (b) for the following
numbered items on the Norway Voluntary Disclosure Response, the following dates
shall satisfy or otherwise extinguish all such Liability under this Agreement
including Seller’s obligations to Buyer for said violations or potential
violations: item 4.1, November 15, 2005; item 4.5, Closing Date; item 4.6, July
1, 2005; and item 4.8, July 1, 2005. The Buyer further acknowledges that the
Norway Condenser Unit Replacement Liability is satisfied or otherwise
extinguished upon the earlier of either the scheduled replacement or repair date
or the replacement or repair of the condenser unit by Buyer.

 

4.17 Events Subsequent to Latest Balance Sheet Date. The Seller has not, except
as disclosed on Schedule 4.17, since the Latest Balance Sheet Date:

 

(a) Reserves. With respect to the Business, increased or established any reserve
for bad accounts or any other Liability on its books or otherwise provided
therefor;

 

(b) Disposition of Assets. Sold or transferred any of the material assets
pertaining to the Business, except sales of inventory in the Ordinary Course, or
encumbered, mortgaged or pledged any of the material assets pertaining to the
Business;

 

(c) Increased Compensation. Increased or promised to increase the compensation
or fringe benefits of any executive employee of the Business, or instituted any
general wage increase applicable to employees of the Business, or any specified
sub-group of employees of the Business; or

 

(d) Accounting Procedure. Changed or modified its accounting methods or
practices.

 

4.18 Events Subsequent to Balance Sheet Date. The Seller has not, except as
disclosed on Schedule 4.18, since the Balance Sheet Date:

 

(a) Adverse Effect. Suffered an Adverse Effect;

 

(b) Agreement Termination or Amendment. Terminated or amended or suffered the
termination or amendment of any material contract, lease, agreement, license or
other instrument to which it is or was a party, other than any of such actions
which occur in the Ordinary Course or which do not have an Adverse Effect;

 

29



--------------------------------------------------------------------------------

(c) Capital Expenditures. Made any capital expenditures or capital commitments
in excess of $25,000 for any single one or series of related transactions or in
excess of $50,000 in the aggregate;

 

(d) Casualty Losses. Suffered any casualty, damage, destruction or loss to any
of its properties not covered by insurance in excess of $25,000 for any one
event or in excess of $50,000 in the aggregate;

 

(e) Change in Business. Other than this Agreement, made any change in the
Business or the manner of conducting the Business, other than changes in the
Ordinary Course, none of which has, and which in the aggregate would not have
had, an Adverse Effect;

 

(f) Employee Discipline. Terminated or placed on probation any supervisory
employee or outside salesperson of the Business;

 

(g) Encumbrances. Subjected any of its material assets or properties to any
Encumbrances or to any other similar charge of any nature whatsoever except in
the Ordinary Course;

 

(h) Loans. Made any loan or advance to any Person (except normal travel or other
reasonable expense advances to Seller’s employees);

 

(i) New Agreements. Entered into any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) other than purchase
orders entered into in the Ordinary Course, which either involve more than
$25,000 or were made outside the Ordinary Course;

 

(j) Payment of Accounts Payable Outside Ordinary Course. Delayed or postponed
the payment of any material accounts payable and other material Liabilities
outside the Ordinary Course;

 

(k) Plan Adoption, Modification or Amendment. Adopted, modified or amended any
plan or agreement so as to increase the benefits due the employees of the
Business under any such plan or agreement;

 

(l) Resignations of Employees or Agents. Experienced any resignations of any
employee or agent of the Business which could reasonably be expected to have an
Adverse Effect and, concerning any outside salesperson, whether or not the same,
to the Knowledge of Seller, could reasonably be expected to have an Adverse
Effect;

 

(m) Waivers and Write-Offs. Waived or released any debts, Claims or rights of
value or suffered any extraordinary loss or written down the value of any
Inventories or other assets or written down or off any receivable in excess of
$25,000 for any one event or in excess of $50,000 in the aggregate;

 

30



--------------------------------------------------------------------------------

(n) Other Events. Been a party to any other occurrence, event, incident, action,
failure to act or transaction outside the Ordinary Course involving the Business
which could reasonably be expected to have an Adverse Effect, other than
entering into the Exclusivity Agreement and Confidentiality Agreement with
Buyer; or

 

(o) Commitments. Entered into any agreement or commitment (whether or not in
writing) to do any of the above.

 

and Seller has:

 

(p) used commercially reasonable efforts to (i) preserve the Business; (ii) keep
available, without entering into any binding agreement, the services of the
Business’ employees; and (iii) preserve the goodwill of the Business’ customers
and others having business relationships with Seller; and

 

(q) continued the Business and maintained its operations and equipment, books of
account, records and files in the Ordinary Course.

 

4.19 Contracts.

 

(a) List. Schedule 4.19(a)contains a list of each Contract to which Seller is a
party, except for (a) sales or purchase orders entered into in the Ordinary
Course; (b) Contracts involving Seller’s receipt or payment of less than $25,000
in any 12-month period; and (c) Contracts cancelable without penalty or payment
upon no more than 30 days notice. On or prior to the Closing Date, Seller has
provided Buyer with copies of each Contract listed on Schedule 4.19(a).

 

(b) Performance of Contracts. To Seller’s Knowledge, and except as disclosed on
Schedule 4.19(b): (a) the Seller is not in default under, nor has it breached
any provision of, any Contract listed on Schedule 1.1(g); (b) all such Contracts
are legal, valid, binding, enforceable and currently in full force and effect;
(c) the other parties to such Contracts have complied with their obligations
thereunder in all material respects and are not in breach thereof; and (d) no
event has occurred which with notice or lapse of time would constitute a
material breach or default, or permit termination, material modification or
acceleration, of any such Contract, and no party has repudiated any material
provision of any such Contract.

 

4.20 Sufficiency of Assets. To Seller’s Knowledge, and except as disclosed on
Schedule 4.20, the Purchased Assets comprise all of the assets necessary for
Buyer to conduct the Business immediately after the Closing Date in
substantially the same manner as conducted by the Seller immediately prior to
the Closing Date.

 

4.21 Books and Records. Prior to the execution of this Agreement, Seller made
available to Buyer for its examination the Books and Records. The Books and
Records are true

 

31



--------------------------------------------------------------------------------

and complete in all material respects and have been prepared in the usual and
customary manner in accordance with reasonable commercial practices for
companies engaged in businesses similar to Seller, including the maintenance of
a system of internal controls. Except for such changes, additions or events
which have been made or have occurred, as the case may be, related to the
transactions contemplated by this Agreement and in the Ordinary Course no
material changes or additions to the Books and Records of the Business have been
made from the date such Books and Records were first made available to Buyer and
nothing which should be set forth in said Books and Records, if prepared in the
usual and customary manner of the Business, has occurred from the date such
Books and Records were first made available to Buyer, except for such changes,
additions or events which have been made or have occurred, as the case may be,
in the Ordinary Course.

 

4.22 Condition of Purchased Assets. To Seller’s Knowledge, and except as
disclosed on Schedule 4.22, the tangible Purchased Assets are structurally
sound, are free from material defects (patent or latent) and have been
maintained in accordance with the manufacturer’s recommendations or normal
industry practice. To Seller’s Knowledge, and except as disclosed on Schedule
4.22, the tangible Purchased Assets are in good operating condition and repair
(subject to normal wear and tear) and are suitable for the purposes for which
they have been used immediately prior to the Closing Date.

 

4.23 Customers of Seller; Conditions Affecting Seller. Schedule 4.23 lists the
10 largest customers of Seller by dollar value of aggregate purchases from
Seller over the 24 months ended December 31, 2004. To Seller’s Knowledge, and
except as set forth on Schedule 4.23, none of the customers identified on
Schedule 4.23 have terminated their relationship with Seller or otherwise ceased
doing business with Seller or otherwise indicated to Seller prior to the Closing
Date that the amount of revenue accounted for by such customer is likely to be
materially less after the Closing Date than the amount reflected for such
customers on Schedule 4.23. To Seller’s Knowledge, and except as disclosed on
Schedule 4.23, there are no conditions (except those affecting the economy and
industry in general) existing with respect to facilities, personnel or suppliers
to the Business which are likely to have an Adverse Effect on the Business.

 

4.24 Employee Benefit Plans.

 

(a) Listing of Plans. Schedule 4.24(a)attached hereto sets forth a list of each
employee pension benefit plan (“Employee Benefit Plan”) within the meaning of
Section 3(2) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”), each employee welfare benefit plan (“Welfare Plan”) within the
meaning of Section 3(1) of ERISA, and each other stock option, stock purchase,
bonus, deferred or incentive compensation, severance or separation, profit
sharing, retirement, or other employee benefit plan, practice, policy or
arrangement not constituting Employee Benefit Plans or Welfare Plans (“Other
Plans”) relating to employees of the Business which Seller maintains, to which
Seller contributes or under which any employees performing services directly for
the Business are or, at any time within the period of three (3) years prior
hereto, were covered.

 

32



--------------------------------------------------------------------------------

(b) Compliance of Plans. To the Knowledge of Seller, and except as disclosed on
Schedule 4.24(b):

 

(i) each Employee Benefit Plan, and each related trust or insurance contract,
has been operated, in all material respects, in accordance with its terms;

 

(ii) each Employee Benefit Plan, and each related trust or insurance contract
has been administered, in all material respects, in compliance with Legal
Requirements, and each Employee Benefit Plan and Welfare Plan, and each related
trust or insurance contract, complies in form and in operation, in all material
respects, with any applicable requirements of ERISA and the Code;

 

(iii) there are no unfunded benefit Liabilities within the meaning of Section
4001(a)(16) of ERISA with respect to any Employee Benefit Plan maintained by
Seller, as determined under reasonable actuarial assumptions;

 

(iv) Seller does not maintain any Employee Benefit Plan under which it would be
obligated to pay benefits solely as a result of the consummation of the
transactions contemplated by this Agreement;

 

(v) other than the GCIU Fund (described in Section 7.2(i)) and Seller’s Pension
Plan (described in Section 7.2(e)), Seller does not contribute to or have an
obligation to contribute to, and has not at any time contributed to or had an
obligation to contribute to, either (A) a “multiemployer plan” (as defined in
either section 3(37) of ERISA or section 414(f) of the Code) or (B) an employee
pension plan subject to Title IV of ERISA;

 

(vi) Seller and JCI have, in all material respects, performed all obligations
and complied with all requirements, whether arising by operation of law or by
contract, required in connection with the Seller’s Pension Plan (defined and
described in Section 7.2(e));

 

(vii) all reports and disclosures relating to the Seller’s Pension Plan required
to be filed with or furnished to the IRS, Department of Labor, the Pension
Benefit Guaranty Corporation, or other state or federal governmental authority,
participants, or beneficiaries have been filed or furnished, in all material
respects, in accordance with applicable law in a timely manner;

 

(viii) the Seller’s Pension Plan (A) is intended to be qualified under section
401(a) of the Code, (B) satisfies in form the requirements of such Section
except to the extent amendments are not required by law to be made until a date
after the Closing Date, (C) has received a favorable determination letter from
the IRS regarding such qualified status which considers the changes in
qualification requirements made by the Uruguay Round Agreements Act, Pub. L.
103-465, the Uniformed Services Employment and Reemployment Rights Act of 1994,
Pub. L. 103-353, the Small Business Job Protection Act of 1996, Pub. L. 104-188,
the Taxpayer Relief Act of 1997, Pub. L. 105-34, the Internal Revenue Service
Restructuring and Reform Act of 1998, Pub. L. 105-206, and the Community Renewal
Tax Relief Act of 2000, Pub. L. 106-564, and related regulations (collectively,
“GUST”), (D) has not, since the receipt of

 

33



--------------------------------------------------------------------------------

the most recent favorable determination letter, been amended, except for changes
made by the Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L.
107-16, and amendments prescribed by the IRS, and (E) has not been operated in a
way that would adversely affect its qualified status or the tax exempt status of
any related trust;

 

(ix) with respect to Seller’s Pension Plan, there are no actions, suits, or
claims pending (other than routine claims for benefits) or threatened against
Seller’s Pension Plan or its related trust or insurance contract, or its assets;

 

(x) all contributions required to be made by the Seller to the Seller’s Pension
Plan and the GCIU Fund by the Closing Date pursuant to their terms and the
provisions of ERISA, the Code, or any other applicable law have been timely
made;

 

(xi) there has been no termination or partial termination of the Seller’s
Pension Plan within the meaning of section 411(d)(3) of the Code;

 

(xii) with respect to each Welfare Plan, Seller, JCI, and each Fiduciary have
complied, in all material respects, with (A) the applicable health coverage
provisions of section 4980B of the Code and sections 601 through 608 of ERISA
and (B) to the extent not preempted by ERISA, any similar continuation of health
coverage provisions of applicable state law, and any similar continuation of
health coverage provisions of applicable state law, and all other Legal
Requirements;

 

(xiii) no act, omission, or transaction has occurred that would result in
imposition on Seller, whether directly or indirectly, or by reason of
indemnification, of (A) breach of fiduciary duty liability damages under section
409 of ERISA, (B) a civil penalty assessed pursuant to subsections (c), (i), or
(l) of section 502 of ERISA, or (C) tax imposed pursuant to Chapter 43 of
Subtitle D of the Code, with respect to any Employee Benefit Plan;

 

(xiv) there is no matter pending (other than routine qualification determination
filings) with respect to Seller’s Pension Plan before the IRS, the Department of
Labor, the Pension Benefit Guaranty Corporation, or other state or federal
governmental authority;

 

(xv) the execution of this Agreement and the consummation of the transactions
contemplated hereby will not (A) require Seller to make a larger contribution
to, or pay greater benefits or provide other rights under, any Employee Benefit
Plan that it otherwise would, whether or not some other subsequent action or
event would be required to cause such payment or provisions to be triggered, or
(B) create or give rise to any additional vested rights or service credits under
any Employee Benefit Plan;

 

(xvi) no assets of the Seller are subject to any lien under ERISA section 302(f)
or Code section 412(n);

 

(xvii) neither the Seller nor any of its directors, officers or employees who
are fiduciaries, nor any other fiduciary of the Seller’s Pension Plan, has
engaged in any transaction related to Seller’s Pension Plan or its assets that
would constitute a violation of section 406 of

 

34



--------------------------------------------------------------------------------

ERISA (for which no exemption exists under section 408 of ERISA) or a
“prohibited transaction” (as defined in section 4975(c)(1) of the Code) for
which no exemption exists under sections 4975(c)(2) or 4975(d) of the Code;

 

(xviii) except to the extent required under section 4980B of the IRC or Part 6
of Subtitle B of Title I of ERISA, and except to the extent described in Section
7.2(f), Seller does not provide welfare benefits for any retired or former
employee nor is it obligated to provide any welfare benefits to any active
employee following such employee’s retirement or other termination of service;
and

 

(xix) the JCI Investment Savings Plan (A) is intended to be qualified under
section 401(a) of the Code, (B) satisfies in form the requirements of section
401(a) except to the extent amendments are not required by law to be made until
a date after the Closing Date, (C) has received a favorable determination letter
from the IRS regarding the qualification under section 401(a) that considers the
changes in qualification requirements made by GUST, (D) has not, since the
receipt of the most recent favorable determination letter, been amended, except
for changes made to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001, Pub. L. 107-16, and other requirements prescribed by
IRS regulations, and changes that do not adversely affect its qualification
under section 401(a), and (E) has not been operated in a way that would
adversely affect its qualification under section 401(a) or the tax exempt status
of any of its related trusts.

 

4.25 Employees.

 

(a) Listing. Schedule 4.25(a)identifies all employees of the Business as of the
date hereof, the amount of their current annual salaries or hourly rates, their
bonuses paid in the past year, their current job titles, vacation accrued and a
complete description of any commitments to such employees with respect to
compensation payable hereafter. Seller has not, because of past practices or
previous commitments with respect to such employees, established any legally
enforceable rights or reasonable expectations on the part of such employees to
receive additional compensation inconsistent with past practices with respect to
any period after the Closing Date. Except as set forth on Schedule 4.25(a), none
of such employees has given written notice to Seller that such employee intends
to leave Seller’s employment. Set forth on Schedule 4.25(a) is a description of
all Claims made against Seller by employees of the Business or former employees
of the Business within the last 36 months. No employee of the Business is
employed by Seller outside the United States of America.

 

(b) Agreements with Employees. Except as disclosed on Schedule 4.25(b), and
solely with respect to the operation or conduct of the Business, Seller is not a
party to or bound by any written or oral:

 

(i) employment agreement (other than employment agreements under which the only
monetary obligation of Seller is to make current wage or salary payments and
provide current employee benefits and other employee benefits required by any
Legal Requirement), consulting, advisory or service agreement, confidentiality
agreement or covenant not to compete; or

 

35



--------------------------------------------------------------------------------

(ii) obligation to provide, presently or in the future, retiree medical
insurance coverage, retiree life insurance coverage or other benefits for
retired employees of Seller, or their dependents, except as required by any
Legal Requirement.

 

4.26 Labor Relations; Compliance. Except as set forth on Schedule 4.26, Seller
has not been, nor is it, a party to any collective bargaining or other labor
contract with respect to the operation or conduct of the Business. Except as set
forth on Schedule 4.26, with respect to the operation or conduct of the
Business, there has not been, there is not presently pending or existing and to
the Knowledge of Seller there is not Threatened (a) any strike, slowdown,
picketing, work stoppage or employee grievance process; (b) any Proceeding
against or affecting Seller relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed by an employee, former employee or union with the
National Labor Relations Board, the Equal Employment Opportunity Commission or
any comparable Governmental Authority, organizational activity or other labor or
employment dispute against or affecting the Business; or (c) any application for
certification of a collective bargaining agent. To the Knowledge of Seller, no
event has occurred or circumstance exists that is likely to provide the basis
for any work stoppage or other labor dispute with respect to the Business. There
is no lockout of any employees of the Business by Seller and no such action is
contemplated by Seller. To the Knowledge of Seller, Seller is in substantial
compliance in all material respects with all material Legal Requirements
governing the Business relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, collective bargaining, the payment
of social security and similar taxes, occupational safety and health and plant
closing where non-compliance would have an Adverse Effect. Except as set forth
on Schedule 4.26, Seller is not liable for the payment of any compensation,
damages, taxes, fines, penalties or other amounts, however designated, for
failure to comply with any of the foregoing Legal Requirements.

 

4.27 Notices of Violation. Except as disclosed on Schedule 4.27, Seller has not
received any written notice, and, to the Knowledge of Seller, there is no
pending notice, of violation of any Legal Requirement, nor the pendency of any
Proceeding, Threatened or otherwise, which could prohibit, impede, delay or
adversely affect the ability of Seller to effect the transactions contemplated
in this Agreement.

 

4.28 Personal Property. Schedule 4.28 contains a list of material machinery,
equipment, fixtures, computer hardware and software, furniture and vehicles used
in the operation of the Business as conducted immediately prior to the Closing
Date; provided, however, that if an asset listed on Schedule 4.28 does not
exist, the non-existence of such asset will not have an Adverse Effect on the
operation or conduct of the Business.

 

4.29 Brokerage. The Seller has not incurred, or made commitments for, any
brokerage, finder’s or similar fee in connection with the transactions
contemplated by this Agreement, except for its brokerage fee agreement with
Compass Capital Partners, Ltd., which fee shall be paid by the Seller at
Closing.

 

36



--------------------------------------------------------------------------------

4.30 Products.

 

(a) Product Warranties. Except as disclosed on Schedule 4.30(a), to Seller’s
Knowledge each product manufactured, fabricated, assembled, sold, leased or
delivered by Seller with respect to the operation or conduct of the Business,
has been in conformity in all material respects with all applicable contractual
commitments and all express and implied warranties.

 

(b) Product Liability. Except as disclosed on Schedule 4.30(b), with respect to
the operation or conduct of the Business, Seller has no Knowledge of any
Liability (and, to the Knowledge of Seller, there is no basis for any present or
future Proceedings against it giving rise to any Liability) arising out of any
injury to individuals or property as a result of the ownership, possession or
use of any product manufactured, fabricated, assembled, sold, leased or
delivered by Seller with respect to the operation or conduct of the Business
prior to the Closing Date.

 

4.31 Studies.

 

(a) Seller has delivered to Buyer substantially complete copies of all
engineering studies, environmental impact reports or assessments, and other
reports and studies that are material to the Business, the Purchased Assets, the
Green Bay Real Estate, the Norway Real Estate or the Leased Real Property and
are in the possession or control of Seller, and Schedule 4.31(a) contains a
listing thereof.

 

(b) JCI has delivered to Buyer substantially complete copies of all engineering
studies, environmental impact reports or assessments, and other reports and
studies that relate to the Watertown Real Estate and are in the possession or
control of JCI, and Schedule 4.31(b) contains a listing thereof.

 

4.32 Non-Application of Representations and Warranties. Buyer and Seller hereby
agree that the items set forth on Schedule 4.32, including, without limitation,
the risk of additional loss related thereto, have been accounted for in the
determination of the Purchase Price to the complete satisfaction of both Buyer
and Seller, and that, consequently, the representations and warranties contained
in this Article 4 shall not apply, in any manner, to any of the items set forth
on Schedule 4.32, including, without limitation, the risk of additional loss
related thereto.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

OF THE BUYER

 

In order to induce the Seller and JCI to enter into this Agreement, the Buyer,
jointly and severally, makes the following representations and warranties to the
Seller and JCI.

 

5.1 Organization. MCC-Wisconsin is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Ohio, is
authorized to transact business therein, has filed with the Secretary of State
of Ohio the most recent annual report required to be filed by it, has not filed
articles of dissolution and has a perpetual period of existence. MCC-Norway is a
corporation duly organized, validly existing and in good standing under the Laws
of

 

37



--------------------------------------------------------------------------------

the State of Michigan, is authorized to transact business therein, has filed
with the Secretary of State of Michigan the most recent annual report required
to be filed by it, has not filed articles of dissolution and has a perpetual
period of existence. Multi-Color is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Ohio, is authorized
to transact business therein, has filed with the Secretary of State of Ohio the
most recent annual report required to be filed by it, has not filed articles of
dissolution and has a perpetual period of existence. Buyer has, and at all times
has had, full corporate or other applicable power and authority to own and lease
its properties as such properties are now owned and leased and to conduct its
business as and where such businesses have and are now being conducted.

 

5.2 Enforceability; Conflicting Obligations. This Agreement, the Confidentiality
Agreement and all other agreements of the Buyer contemplated hereby are or, upon
the execution thereof, will be the valid and binding obligations of the Buyer
enforceable against it in accordance with their terms. The execution and
delivery of this Agreement and the Confidentiality Agreement do not, and the
consummation of the purchase of the Purchased Assets and the Business will not,
conflict with or violate any provision of the articles of incorporation or
bylaws of the Buyer, or any provisions of any Contract or Law to which the Buyer
is subject or to which the Buyer is a party.

 

5.3 Authorization. The Buyer has all necessary power and authority to enter into
and perform the transactions contemplated herein in accordance with the terms
and conditions hereof. The execution and delivery of this Agreement, and the
performance by the Buyer of its obligations contained herein, have been duly
approved by the Buyer’s Board of Directors.

 

5.4 Brokerage. The Buyer has not incurred, nor made commitment for, any
brokerage, finder’s or similar fee in connection with the transactions
contemplated by this Agreement.

 

5.5 Litigation. There is no litigation, proceeding or governmental investigation
pending, or to the Buyer’s Knowledge, threatened against or relating to the
transactions contemplated herein.

 

ARTICLE 6

COVENANTS OF THE SELLER

 

The Seller covenants and agrees with the Buyer as follows:

 

6.1 Collection of the Receivables. The Buyer shall have full power and authority
to collect for its account all Receivables, and to endorse, without recourse to
the Seller, in the name of the Seller, any checks or other instruments of
payment received on account of payment of any such Receivables; provided,
further, that if the Seller receives any payment on account of any such
Receivables, the Seller shall transfer and deliver such payment (endorsed where
necessary) to the Buyer, promptly after receipt.

 

6.2 Transfer Taxes. The Seller shall pay all real estate transfer taxes and
sales taxes resulting from the transactions contemplated by this Agreement,
excluding any such taxes with respect to the Vehicles and with respect to the
Watertown Real Estate. JCI shall pay the real estate transfer tax with respect
to the Watertown Real Estate. The Buyer shall pay all sales taxes with respect
to the sale of the Vehicles by the Seller to the Buyer.

 

38



--------------------------------------------------------------------------------

6.3 Third Party Consents. To the extent that any third party consents are not
obtained by the Buyer, the Seller shall have no Liability in connection with the
failure of the Buyer to obtain any such consents.

 

6.4 Termination of Watertown Lease. On the Closing Date, the Seller and JCI
shall terminate the lease between the Seller and JCI for the Watertown Real
Estate.

 

6.5 Change of Corporate Name. The Seller and JCI agree to take all action that
is necessary to authorize the amendment of the Seller’s articles of
incorporation to change the corporate name of the Seller to a name which does
not include either of the words “NorthStar” or “Print”. Immediately following
the Closing, the Seller shall file with the Wisconsin Department of Financial
Institutions duly executed Articles of Amendment to so change the Seller’s
corporate name and provide a copy of same to Buyer.

 

6.6 Noncompetition. For a period of five years commencing on the Closing Date,
the Seller and JCI, and any affiliate now or in the future, each agree not to
engage, directly or indirectly, in the business of the production, manufacture,
sale, marketing or distribution of gravure and flexo graphic in-mold, pressure
sensitive, shrink sleeve or heat transfer labels for the prime label market. For
a period of five years commencing on the Closing Date, the Seller and JCI agree
not to, directly or indirectly, solicit any former employees of the Seller that
accept employment with the Buyer, excepting those employees who approach the
Seller or JCI of their own accord or reply to newspaper or other general
advertisement solicitations for employment.

 

6.7 Use of Names. From and after the Closing Date, Seller shall not, in any
manner whatsoever, use the name “NorthStar,” or any derivative thereof or any
other Marks included in the Purchased Assets.

 

6.8 Deliveries at Closing. At the Closing, Seller and JCI shall deliver to the
Buyer the following, duly executed where appropriate:

 

(a) Seller’s Authority Certificate. A certificate from Seller substantially in
the form of Exhibit B, certified by the Secretary of Seller, attached to which
are (i) a certified copy of the articles of incorporation of Seller; (ii) a copy
of the bylaws or other organizational documents of Seller; (iii) an incumbency
certificate of the Persons executing this Agreement or any other document
delivered at the Closing on behalf of Seller; and (iv) copies of resolutions of
the Seller’s Board of Directors and sole shareholder authorizing and approving
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby, certified by an officer of the Seller.

 

(b) Assignment and Bill of Sale. A Bill of Sale and Assignment Agreement to
MCC-Wisconsin and MCC-Norway in substantially the form of Exhibit C attached
hereto.

 

39



--------------------------------------------------------------------------------

(c) Vehicle Titles. Certificates of title sufficiently endorsed to transfer the
Vehicles to the Buyer.

 

(d) Green Bay Real Estate. Seller shall duly execute and deliver to the Buyer a
lease for the Green Bay Real Estate in substantially the form of Exhibit E
attached hereto (the “Green Bay Lease”).

 

(e) Norway Real Estate.

 

(i) The Seller shall duly execute and deliver to MCC-Norway a special warranty
deed for the Norway Real Estate in substantially the form of Exhibit F attached
hereto, subject to the exceptions set forth in Section 4.8(b) and Schedule
4.8(b) hereof, together with executed state real estate transfer returns. The
Seller shall pay the transfer fees shown on the transfer returns.

 

(ii) The Seller shall deliver an ALTA title insurance owners policy on the
Norway Real Estate in the amount of $3,490,000 that names MCC-Norway as the
insured party including, at the Seller’s expense, a gap endorsement (all other
endorsements to be the responsibility of the Buyer).

 

(iii) The Seller shall deliver a survey of the Norway Real Estate, prepared by a
civil engineer or licensed surveyor no earlier than 90 days prior to the Closing
Date or, if dated earlier than 90 days prior to the Closing Date, Seller shall
cause the civil engineer or licensed surveyor to deliver to MCC-Norway an
affidavit of no change. The survey shall meet the Minimum Standard Detail
Requirements for a Class A Urban ALTA/ACSM Land Title survey, as most recently
jointly adopted by ALTA/ACSM. Such survey shall be in such form and content as
shall permit the applicable title company to eliminate all exceptions in the
applicable title insurance policy which relate to matters of survey.

 

(f) Watertown Real Estate.

 

(i) JCI shall duly execute and deliver to MCC-Wisconsin a special warranty deed
for the Watertown Real Estate in substantially the form of Exhibit G attached
hereto, subject to the exceptions set forth in Section 4.8(b) and Schedule
4.8(b) hereof, together with executed state real estate transfer returns. JCI
shall pay the transfer fees shown on the transfer returns.

 

(ii) JCI shall deliver an ALTA title insurance owners policy on the Watertown
Real Estate in the amount of $2,550,000 that names MCC-Wisconsin as the insured
party including, at JCI’s expense, a gap endorsement (all other endorsements to
be the responsibility of the Buyer).

 

(iii) JCI shall deliver a survey of the Watertown Real Estate, prepared by a
civil engineer or licensed surveyor no earlier than 120 days prior to the
Closing Date or, if dated earlier than 120 days prior to the Closing Date,
Seller shall cause the civil engineer or licensed surveyor to deliver to
MCC-Wisconsin an affidavit of no change. The survey shall meet the Minimum
Standard Detail Requirements for a Class A Urban ALTA/ACSM Land Title survey,

 

40



--------------------------------------------------------------------------------

as most recently jointly adopted by ALTA/ACSM. Such survey shall be in such form
and content as shall permit the applicable title company to eliminate all
exceptions in the applicable title insurance policy which relate to matters of
survey.

 

(g) Trademark Assignments. A Trademark Assignment to Multi-Color in
substantially the form of Exhibit H attached hereto.

 

(h) Patent Assignments. A Patent Assignment to Multi-Color in substantially the
form of Exhibit I attached hereto.

 

(i) Foreign Person Affidavits.

 

(i) The Seller shall deliver an affidavit that the Seller is not a “foreign
person” within the meaning of Section 1445 of the Code, and stating the Seller’s
federal taxpayer identification number.

 

(ii) JCI shall deliver an affidavit that JCI is not a “foreign person” within
the meaning of Section 1445 of the Internal Revenue Code of 1986, and stating
JCI’s federal taxpayer identification number.

 

(j) Payment of Monetary Liens. Confirmation that the monetary liens set forth on
Schedule 4.8(a) and the mortgages and monetary liens set forth on Schedule
4.8(b) have been paid, or are being paid simultaneously with the Closing.

 

(k) JCI’s Authority. A certificate, substantially in the form of Exhibit J
attached hereto, certified by the Secretary of JCI, attached to which are an
incumbency certificate of the Persons executing this Agreement and any other
document delivered at the Closing on behalf of JCI and copies of resolutions of
JCI’s Board of Directors, if required, authorizing and approving the execution,
delivery and performance of this Agreement and the Transaction, certified by an
officer of JCI.

 

(l) Covenant and Agreement Not-to-Compete.

 

(i) Seller and JCI shall execute and deliver to Buyer the Covenant and Agreement
Not-to-Compete, substantially in the form of Exhibit K attached hereto.

 

(ii) Seller shall execute and deliver, and shall cause Richard Gasper to execute
and deliver, to Buyer the Amendment and Assignment of Employment Agreement
between Mr. Gasper, JCI and Buyer, in substantially the form of Exhibit L
attached hereto.

 

(m) Seller’s Pension Plan.

 

(i) Transfer of Seller’s Pension Plan. In accordance with Section 7.2(e), Seller
shall take all action that is necessary to transfer and assign the sponsorship
and administration of the Seller’s Pension Plan (defined and described in
Section 7.2(e)) to Buyer, including, but not limited to, executing and
delivering to the Buyer any agreements for Buyer to act as successor sponsor and

 

41



--------------------------------------------------------------------------------

successor plan administrator, any agreements with respect to a change in
trustee(s), authorizing, executing and delivering any documents and amendments
as may be necessary to enable Buyer to assume responsibility for the sponsorship
and the administration of Seller’s Pension Plan, and providing Buyer with such
information as Buyer may reasonably request from time to time to administer such
plan.

 

(ii) Amendment. On or before the Closing Date, Seller shall amend the Seller’s
Pension Plan to provide that Buyer is the successor plan sponsor as of the
Closing Date.

 

(ii) Delivery of Documents. The Seller shall deliver to the Buyer any and all
documents, correspondence, and records related to the Seller’s Pension Plan that
Seller currently has in its possession, including, but not limited to: copies of
Annual Reports (Form 5500 Series) for the last five (5) years; copies of the
documents governing the Seller’s Pension Plan, including, all true, correct, and
complete copies of the plan documents, amendments, summary plan descriptions,
and summaries of material modifications; copies of each determination letter
issued by the Internal Revenue Service and copies of any pending applications
for determination letters; a description of any “prohibited transactions,” and
any breaches of fiduciary responsibility as defined in Code section 4975 or
ERISA sections 404, 405, 406 or 407; copies of all administrative, election,
notification and distribution forms used in the administration of the Seller’s
Pension Plan; copies of any trust agreements, insurance contracts (with current
premium/billing statement) or other funding vehicles, investment management
agreements, third-party administration or other service agreements; any other
filings with the Internal Revenue Service, Department of Labor, Pension Benefit
Guaranty Corporation, or other governmental agencies; results of coverage or
discrimination testing; annual valuation reports; ERISA bonds and any fiduciary
liability insurance; a list of all relevant litigation, claims and proceedings,
including any pending or threatened litigation, claims or assessments; pending
or threatened audits, investigations or proceedings by the Internal Revenue
Service, Department of Labor, Pension Benefit Guaranty Corporation or other
governmental agencies; prohibited transaction exemptions granted or applied for
and any prohibited transaction excise taxes assessed; partial or complete
terminations for which any liability may exist; claims made under ERISA bonds or
fiduciary liability insurance; a list and contact information of any service
providers, consultants or advisers (e.g., attorney, actuary, benefits
consultant, accountant) rendering services; a list and contact information of
any persons or entities familiar with Seller’s Pension Plan records and who are
responsible for the administration of the Seller’s Pension Plan; and, any other
documents having a material bearing on the status or operation of the Seller’s
Pension Plan.

 

(n) GCIU Supplemental Retirement and Disability Fund.

 

(i) Transfer of Obligation. In accordance with Section 7.2(i), Seller shall take
all action that is necessary to transfer and assign the responsibility for the
assumption of any obligation for contributions to the GCIU Fund (defined and
described in Section 7.2(i)) that accrue on and after the Closing Date to the
Buyer, including, but no limited to, executing any documents, and providing
information to Buyer to effectuate the assignment and the administration of such
responsibility to Buyer.

 

42



--------------------------------------------------------------------------------

(ii) Delivery of Documents. Seller shall transfer to the Buyer, on or before the
Closing Date, any and all documents, correspondence, information, and records
relating to the Seller’s participation in the GCIU Fund that Seller currently
has in its possession.

 

(o) HIPAA. The Seller shall provide certificates of creditable coverage to
Seller’s employees and the dependents of such employees who cease to be covered
under any group health plan (as defined by section 9805(a) of the Code and
section 706(a)(1) of ERISA) of the Seller or otherwise becomes entitled to COBRA
continuation coverage to the extent provision of such certificates are required
by the provisions of section 701 et. seq. of ERISA and Code section 9801 et.
seq. (“HIPAA”) as a result of the transactions contemplated by this Agreement.

 

(p) COBRA Coverage. Except as provided in Section 7.2(h), the Seller shall
provide continuation coverage under Section 4980B of the Code or Part 6 of
Subtitle B of Title I or ERISA (“COBRA Coverage”) to (a) all qualified
beneficiaries who have elected or are entitled to elect COBRA Coverage prior to
the Closing Date under any group health plan (within the meaning of Section
5000(b)(1) of the Code) maintained or sponsored by the Seller and (b) to all
employees of the Seller and their qualified spouses and dependents (i) who are
covered prior to the Closing Date under a group health plan maintained or
sponsored by the Seller (ii) who are not entitled to coverage under a group
health plan maintained by the Buyer on and after the Closing Date as provided in
Section 7.2(h), and (iii) who on or after the Closing Date become eligible for
and elect, during the applicable COBRA election period, COBRA Coverage under a
Seller’s group health plan.

 

6.9 Former Employee Confidentiality Agreements. In the event that Jim Gombar,
Murray White and Andy Walker do not accept an offer of employment from Buyer
made pursuant to Section 7.2(a) hereof, Seller will, to the extent possible,
assign to Buyer its rights to enforce the confidentiality provisions of those
individuals’ employment agreements with Seller.

 

6.10 Leased Real Property. If and to the extent Seller cannot assign the leases
for the Leased Real Property to the Buyer, Seller shall remain a party to such
leases, and shall take all such actions as are reasonably necessary or
appropriate, without cost to Seller, to provide the benefit of such leases to
Buyer, until the expiration of the current terms of such leases, without giving
effect to any renewal terms thereunder, automatic or otherwise.

 

6.11 Software Licenses. If and to the extent that Seller cannot assign to the
Buyer the software listed below, or the licenses related thereto, Seller agrees
to pay to Buyer, for a period of two years following the Closing Date, the
excess of (i) what the Buyer must pay to obtain the same software or licenses as
Seller has immediately prior to the Closing Date, over (ii) the amount that
would have been paid by Seller for such software or licenses related to such
period. The software and/or related licenses to which this Section 6.11 shall
apply is:

 

(a) The Primac software and related license agreements described on Schedules
4.13(a)(2), 4.13(b)(2), 4.13(c)(2) and 4.13(c)(3).

 

(b) The Microsoft Great Plains software and related license described on
Schedules 4.13(a)(3), 4.13(b)(3) and 4.13(c)(4).

 

43



--------------------------------------------------------------------------------

(c) The FlexRip, PackEdge and QuickStep (Esko-Graphics, Inc.) software and
related license described on Schedules 4.13(a)(5), 4.13(b)(5) and 4.13(c)(5).

 

6.12 Retained Environmental Liabilities.

 

(a) Seller and JCI, jointly and severally, agree to achieve Norway Contamination
Closure and Green Bay Contamination Closure in a manner which is cost effective
and expeditious and agree to cooperate with Buyer to undertake all such
activities without causing unreasonable interference or disruption to Buyer’s
ownership and operation of the Business, the Owned Real Property, and use and
occupancy of the Leased Property. Notwithstanding any provision in the Lease for
the Green Bay Real Estate between Seller, JCI, and Buyer, Seller’s and JCI’s
access to the Green Bay Real Estate to address the Green Bay Contamination shall
be governed by the Environmental Access Agreement set forth in Exhibit M.

 

(b) With respect to the Norway Real Estate, Seller has entered into the Service
Agreement and Work Authorization with Sigma dated July 13, 2004, and attached
hereto as a part of Exhibit N, and Seller agrees to perform its payment and
other obligations and require performance by Sigma under said Service Agreement
and Work Authorization (the “Norway Work”). Seller, not Buyer, shall manage and
control the Norway Work being performed by Sigma. Should Sigma’s performance of
the Norway Work fail to enable Seller to obtain Norway Contamination Closure,
then Seller agrees to expeditiously and cost effectively engage another
environmental remediation consultant for the purpose of completing Cleanup of
the Norway Contamination reasonable and necessary to achieve the Norway
Contamination Closure. Buyer shall have the right to timely review the Norway
Work. Should Seller fail to achieve the Norway Contamination Closure and should
Seller fail to expeditiously and cost effectively engage another environmental
remediation consultant to achieve Norway Contamination Closure, then, upon
written notice to Seller, Buyer may, but is not obligated to, assume
responsibility for completing the Cleanup of the Norway Contamination to achieve
Norway Contamination Closure by presenting to Seller for review and approval a
written proposal from another environmental remediation consultant to undertake
the Cleanup reasonable and necessary to achieve the Norway Contamination Closure
in an expeditious and cost effective manner. Seller’s approval shall not be
unreasonably withheld. Buyer shall present to Seller an itemization of costs and
expenses incurred by Buyer in undertaking and achieving the Norway Contamination
Closure, and Seller agrees to promptly reimburse Buyer for such costs and
expenses. The Buyer’s assumption of the Seller’s responsibility for Cleanup of
the Norway Contamination shall not operate to terminate or waive Seller’s
Liability for the Norway Contamination. Seller agrees to require its consultants
who are engaged in the Cleanup of the Norway Contamination to provide proof of
adequate insurance coverage, and to require Buyer to be named as a certificate
holder and additional insured under such policies. These obligations of Seller
and Buyer shall survive the Closing.

 

(c) With respect to the Green Bay Real Estate, JCI has entered into a Work
Authorization for First Phase of NR716 Site investigation with RMT dated
December 23, 2004, and Change Order No. 1 dated January 14, 2005 (the “Green Bay
Work”) and attached hereto as a part of Exhibit O, and Seller agrees to perform
its payment and other obligations regarding the

 

44



--------------------------------------------------------------------------------

Green Bay Work. Seller, not Buyer, shall manage and control the Green Bay Work
being performed by RMT. Upon completion of the Green Bay Work, Seller will
provide Buyer with a copy of the draft Site Investigation Report prepared by RMT
along with a proposed Remediation Plan to achieve Green Bay Contamination
Closure in an expeditious and cost effective manner. Said Site Remediation
Report and Remediation Plan (collectively, the “Remediation Proposal”) will be
submitted to Buyer for Buyer’s review and approval, such Buyer approval not to
be unreasonably withheld. Should Seller present such Remediation Proposal to
Buyer, and Buyer fail to respond within 30 days with its approval or
disapproval, then Buyer shall be deemed to have approved such Remediation
Proposal. Should Seller fail to present such a Remediation Proposal to Buyer to
achieve Green Bay Contamination Closure or fail to achieve Green Bay
Contamination Closure, then upon written notice to Seller, Buyer may, but is not
obligated to, assume responsibility for achieving Green Bay Contamination
Closure by presenting to Seller for review and approval a written proposal by
another environmental remediation consultant to perform the Cleanup reasonable
and necessary to achieve Green Bay Contamination Closure in an expeditious and
cost-effective manner, Seller’s approval not to be unreasonably withheld. Buyer
shall present to Seller an itemization of costs and expenses incurred by Buyer
in undertaking and achieving Green Bay Contamination Closure in such a manner,
and Seller agrees to promptly reimburse Buyer for such costs and expenses. The
Buyer’s assumption of the Seller’s responsibility for the Cleanup of the Green
Bay Contamination shall not operate to terminate or waive Seller’s Liability for
the Green Bay Contamination. In the event Buyer disapproves such remediation
proposal from Seller or Seller disapproves any such remediation proposal from
Buyer, Seller and Buyer shall proceed to a binding arbitration in which Seller
and Buyer shall agree upon an Arbitrator or, in the absence of an agreement,
Seller shall select one environmental remediation consultant and Buyer shall
select another environmental remediation consultant, and the two environmental
remediation consultants so selected shall agree upon a third environmental
remediation consultant who shall become the Arbitrator. The Arbitrator shall
determine which remediation proposal will achieve Green Bay Contamination
Closure in the most expeditious and cost effective manner. These obligations of
Seller and Buyer shall survive the Closing.

 

(d) As a result of an environmental compliance audit, Seller has filed the
Norway Voluntary Disclosure Response with MDEQ. Seller and JCI agree to retain
responsibility for the costs of implementing prior to Closing the following
Disclosure Responses for the indicated violations or potential violations:
Numbers 1.2, 1.3, 1.4, 1.5, 1.6, 3.2, 4.3 and 4.13. These obligations of Seller
and JCI shall survive the Closing.

 

6.13 Environmental Reporting. After the Closing, Seller agrees to complete and
file with the appropriate Governmental Authorities all applicable reports
required under any Environmental Law or Governmental Authorizations concerning
its operation of the Business and use of the Owned Real Estate prior to the
Closing, and to provide a copy of such reports or notices to Buyer within 10
days of their respective filings with the Governmental Authorities. Buyer agrees
to reasonably cooperate with the Seller to ensure the timely filing or
submission of such notices or reports to the appropriate Governmental
Authorities. These obligations of Seller and Buyer shall survive the Closing.
Buyer’s obligation to Seller under this provision shall consist of making
available all records of the Business related to the Seller’s preparation of
such reports and notices, and to make Buyer’s employees available to Seller to
prepare such reports

 

45



--------------------------------------------------------------------------------

and notices, however, Buyer assumes no obligation to sign, certify, or submit
such records and notices on behalf of Seller to the appropriate Governmental
Authority, except to the extent required by Environmental Law.

 

6.14 Reliance Letters. Seller will assist Buyer in obtaining reliance letters
for the benefit of the Buyer from the Seller’s consultants who prepared the
Environmental Reports.

 

ARTICLE 7

COVENANTS OF THE BUYER

 

The Buyer covenants and agrees with the Seller as follows:

 

7.1 Buyer’s As-Is, Where-Is Acknowledgement. Except for the representations and
warranties of the Seller and JCI at Article 4 hereof and the covenants and
obligations of Seller and JCI set forth in this Agreement, the Buyer
acknowledges that the Buyer is not relying on any representation or warranty of
the Seller, and the Seller is not making any express or implied representations
or warranties of any kind or nature, including, without limitation, any
representation or warranty concerning (i) the physical or operating condition of
any of the Purchased Assets, (ii) the use or adaptability to use of the
Purchased Assets in the Business or their merchantability or fitness for a
particular purpose, (iii) any physical, design, engineering or construction
defects in the Purchased Assets, (iv) compliance or noncompliance of the
Purchased Assets, the Norway Real Estate, the Green Bay Real Estate, the
Watertown Real Estate, the Seller or the Business with any Legal Requirement or
(v) the value of the Purchased Assets or the Business or the future
profitability or future earnings performance of the Business. With respect to
all matters other than those matters expressly covered by the Seller’s
representations and warranties at Article 4 hereof, the sale of the Purchased
Assets and the Business, as provided herein, is made on an “AS-IS, WHERE-IS”
basis.

 

7.2 Employees and Labor Relations.

 

(a) On the Closing Date, the Buyer shall extend offers of employment to each
employee (whether full or part-time) of the Seller, offering employment with the
Buyer on and after the Closing Date for no less base compensation than such
employees received from Seller immediately prior to the Closing Date, except
that Buyer is not required to make an offer of employment to Richard Gasper. All
of Seller’s employees who are offered and accept employment with the Buyer shall
be known as the “Hired Employees.”

 

(b) The Buyer shall assume all of the Seller’s collective bargaining agreements
listed on Schedule 3.1.

 

(c) The Buyer shall be responsible for (i) all obligations, if any, under the
Workers Adjustment and Retraining Notice Act (“WARN Act”) and any similar state
plant closing laws including but not limited to any financial Liability
thereunder, arising from or related to Buyer’s purchase of the Business and the
Purchased Assets and (ii) for any financial Liability related to a breach of
Buyer’s covenants contained in Sections 7.2(a) and 7.2(b). Except as provided in
the preceding sentence, Seller shall be responsible for all other obligations,
if any, under the WARN Act and any similar state plant closing laws, including
any financial liability thereunder, not arising from or related to Buyer’s
purchase of the Business and the Purchased Assets.

 

46



--------------------------------------------------------------------------------

(d) The Buyer shall be responsible for all obligations, on and after the Closing
Date, relating to Buyer’s employee benefit plans for the benefit of the Hired
Employees, including but not limited to all obligations under ERISA and any
other state or federal employee benefit laws and all the obligations set forth
in the remaining subsections of this Section 7.2. The Buyer shall also be
responsible for any obligation for contributions to the GCIU Fund that results
on and after the Closing Date from its assumption of the Seller’s collective
bargaining agreements in accordance with Section (b) above.

 

(e) Seller’s Pension Plan. The Seller currently maintains, pursuant to its
collective bargaining agreement with Local 663, Graphic Communications
International Union (“GCIU Local 663”), the Group Pension Plan for Employees of
NorthStar Print Group, Inc., Norway Division (“Seller’s Pension Plan”). Seller’s
Pension Plan is a defined benefit pension plan that is intended to qualify under
Section 401(a) of the Code. On and after the Closing Date, the Seller shall
transfer and the Buyer shall assume and continue the sponsorship and
administration of, as the successor employer thereunder, Seller’s Pension Plan
and shall assume all the rights, duties, obligations and Liabilities of the
Seller under the Seller’s Pension Plan. On the Closing Date, the Buyer shall
also assume all Liabilities under Seller’s Pension Plan for all benefits to each
of the Plan’s participants and beneficiaries (including all retirees and former
participants with deferred vested benefits) that have accrued as of the Closing
Date and the Seller shall relinquish any and all rights it had or may have had
with respect to any of the assets of Seller’s Pension Plan.

 

(f) Retiree Health Plan. Pursuant to its collective bargaining agreement with
GCIU Local 663, the Seller provides certain employees who were on its payroll as
of July 31, 1998, and who retire between the ages of 62 and 65 (“Early Retiree
Eligible Employees”) with the option of continuing coverage under its health and
welfare program after retirement and until age 65, by paying the applicable
premium for this coverage. On and after the Closing Date, the Buyer shall assume
the Seller’s obligation to provide this continuing coverage to all Early Retiree
Eligible Employees, including both current employees of the Seller who may
become eligible for this continuing coverage on or after the Closing Date and
former employees of the Seller who have elected or have the right to elect this
continuing coverage, by providing this continuing coverage under the Buyer’s own
health and welfare program to the extent required by the collective bargaining
agreement with GCIU Local 663 that the Buyer is assuming pursuant to subsection
(b) above. This continuing coverage for Early Retiree Eligible Employees shall
be in addition to and not in derogation of, any COBRA coverage that the Buyer is
obligated to provide in accordance with subsection (d) above to Hired Employees.

 

(g) Buyer’s 401(k) Plan. The Buyer currently maintains a defined contribution
profit-sharing plan with a cash or deferred arrangement that is intended to
qualify under Section 401(a) and 401(k) of the Code (“Buyer’s 401(k) Plan”).
Buyer’s 401(k) Plan shall provide credit to Hired Employees for all of their
service with the Seller, solely for purposes of eligibility to participate and
vesting, to the same extent such service would have been credited if the service
had been performed for the Buyer prior to the Closing Date. Buyer’s 401(k) Plan
shall permit elective deferral contributions by each eligible Hired Employee as
soon as

 

47



--------------------------------------------------------------------------------

administratively feasible after the Hired Employee is employed with the Buyer.
After the Closing Date, the Buyer shall permit Hired Employees who are entitled
and elect to receive an “eligible rollover distribution” (as described in
Section 402(f)(2)(A) of the Code) from the JCI Investment Savings Plan to direct
that the eligible rollover distribution be transferred to Buyer’s 401(k) Plan in
accordance with Section 402(c) of the Code and the Buyer shall cause Buyer’s
401(k) Plan to contain provisions permitting such transfers.

 

(h) Buyer’s Group Health Plan. The Buyer shall provide each Hired Employee (and
their spouses and dependents) with immediate coverage as of the Closing Date
under a “group health plan” (within the meaning of Section 5001(b) of the Code)
maintained by the Buyer (the “Buyer’s Group Health Plan”), provided that the
Hired Employee’s employment with the Buyer begins as of the Closing Date
(“Eligible Hired Employees”). The Buyer’s Group Health Plan shall waive any
pre-existing condition exclusions or restrictions with respect to the Eligible
Hired Employees and shall include such other terms and conditions as determined
by the Buyer. The Buyer shall be solely responsible for providing (and shall
have sole liability in respect to any failure to provide) COBRA Coverage under
the Buyer’s Group Health Plan with respect to all Eligible Hired Employees (and
their spouses and dependents) resulting from any “qualifying event” occurring on
or after the Closing Date.

 

(i) GCIU Supplemental Retirement and Disability Fund. Seller and Buyer agree
that the transaction contemplated by this Agreement shall qualify for the sale
of assets exception of section 4204 of ERISA, so that no withdrawal from the
GCIU Fund by Seller shall occur as a result of the transaction. Accordingly:

 

(i) Buyer obligates itself to contribute to the GCIU Fund with respect to the
operations for substantially the same number of contribution base units (within
the meaning of section 4204(a)(1)(A) of ERISA and may be defined by the Fund’s
fiduciaries) for which Seller had an obligation to contribute.

 

(ii) Buyer shall provide to the GCIU Fund for a period of five plan years of the
Fund, beginning with the first plan year of the Fund that begins after the
Closing, a bond or escrow for or in an amount determined in accordance with
section 4204(a)(1)(B) of ERISA, as necessary to satisfy the requirements of
section 4204(a)(1)(B) of ERISA, except to the extent such requirements may be
waived by variance or exemption.

 

(iii) If Buyer shall withdraw from the GCIU Fund in a complete withdrawal or a
partial withdrawal with respect to operations during the five plan years of the
Fund beginning with the first plan year that begins after Closing Date, and if
the liability of Buyer with respect to the Fund is not paid, Seller shall be
secondarily liable for any withdrawal liability it would have had to the Fund
with respect to operations but for section 4204 of ERISA, if and to the extent
required by section 4204(a)(1)(C) of ERISA. If the GCIU Fund waives the
requirements of section 4204(a)(1)(C) by variance or exemption, this Section
7.2(i)(iii) shall be null and void.

 

(iv) If all or substantially all of Seller’s assets are distributed, or if
Seller is liquidated before the end of the five plan year period beginning with
the plan year that begins after Closing, Seller shall provide to the GCIU Fund a
bond or escrow as necessary to satisfy the

 

48



--------------------------------------------------------------------------------

requirements of section 4204(a)(3)(A) and (B) of ERISA, unless such requirements
are waived by variance or exemption. For purposes of this subsection (iv), the
term “Seller” shall include Seller and any entity under common control with
Seller within the meaning of section 4001(b)(1) of ERISA and the regulations
promulgated thereunder.

 

(v) Buyer and Seller shall promptly notify the fiduciaries of the GCIU Fund of
this transaction. Buyer or Seller may apply to the Fund or Pension Benefit
Guaranty Corporation (“PBGC”) for a variance or exemption from any of the
requirements of paragraphs (ii) or (iii) above. The applicant shall prepare its
own submission documents to obtain a variance, if any, and shall absorb its own
legal and administrative costs attributable to such preparation, except that
Buyer and Seller shall provide each other with copies of all correspondence sent
to the Fund or PBGC regarding a variance, and Buyer and Seller shall each comply
with the other’s reasonable request for documentation required in the obtaining
of a variance.

 

(vi) Buyer agrees to assume and pay on behalf of Seller any secondary liability
described in paragraph (iii) and any withdrawal liability or other liability
that may be asserted by the Fund against Seller or any entity under common
control with Seller within the meaning of section 4001(b)(1) of ERISA and the
regulations promulgated thereunder (“Commonly-Controlled Entity”) by reason of a
breach by Buyer of any agreement in this Section 7.2(i). Buyer shall also
indemnify Seller and any Commonly-Controlled Entity from and against any loss,
liability, cost, or expenses incurred in connection with any such secondary
liability or assertion of liability by the Fund.

 

7.3 Transfer Taxes. The Buyer shall pay all sales taxes with respect to the sale
of the Vehicles by the Seller to the Buyer.

 

7.4 Deliveries at Closing. At the Closing, the Buyer shall deliver to the Seller
the following, duly executed where appropriate:

 

(a) Buyer’s Authority Certificate. A certificate from Buyer substantially in the
form of Exhibit P attached hereto, dated as of the Closing Date, certified by
the Secretary of Buyer, attached to which are (i) a certified copy of the
certificate of organization of Buyer; (ii) a copy of the bylaws or other
organizational documents of Buyer; (iii) copies of the resolutions of the
Members and the board of directors of Buyer approving this Agreement and the
transactions contemplated thereby; and (iv) an incumbency certificate of the
Persons executing this Agreement or any other document delivered at the Closing
on behalf of Buyer.

 

(b) Assumption Agreement. The Buyer shall duly execute and deliver to the Seller
the Assumption Agreement.

 

(c) Purchase Price. Payment of the Purchase Price in the form required by
Section 2.2.

 

(d) Covenant and Agreement Not-to-Compete.

 

(i) Buyer shall execute and deliver to Seller and JCI the Covenant and Agreement
Not-to-Compete, substantially in the form of Exhibit K attached hereto.

 

49



--------------------------------------------------------------------------------

(e) Buyer shall execute and deliver to Richard Gasper the Amendment and
Assignment of Employment Agreement between Mr. Gasper, JCI and Buyer, in
substantially the form of Exhibit L attached hereto. Buyer shall deliver to
Seller and JCI a fully executed copy of the Amendment and Assignment of
Employment Agreement between Mr. Gasper, JCI and Buyer.

 

(f) Green Bay Lease. MCC-Wisconsin shall duly execute and deliver to the Seller
the Green Bay Lease in substantially the form of Exhibit E attached hereto.

 

7.5 Vacation Accruals. Buyer shall use, until at least December 31, 2005,
Seller’s method of accounting for vacation accrual (subject to any changes
required by U.S. GAAP) for all Hired Employees. The failure of Buyer to comply
with this Section 7.5 will result in damages to the Seller, determined as of the
date of the change in accounting for the vacation accrual, equal to the accrued
vacation pay as of the Closing Date, reduced each day following the Closing Date
by the product of (i) a fraction with a numerator of one (1) and a denominator
equal to the number of days from and including the Closing Date, to and
including December 31, 2005, multiplied by (ii) the accrued vacation pay as of
the Closing Date.

 

7.6 Notice of Intent and Buyer Voluntary Disclosure. Buyer agrees within 1 (one)
day after the Closing to file a Notice of Intent to Perform an Environmental
Compliance Audit with the MDEQ and to provide a copy of the same promptly to
Seller and JCI. Buyer shall file the Buyer Voluntary Disclosure with MDEQ in an
expeditious manner pursuant to Michigan Laws and provide a copy of the same
promptly to Seller and JCI. Buyer agrees to retain responsibility for the costs
of implementing all of the Disclosure Responses set forth in the Buyer Voluntary
Disclosure. Buyer agrees to notify Seller and JCI of the completion of
implementation of each of the Disclosure Responses set forth in the Buyer
Voluntary Disclosure. These obligations of Buyer shall survive the Closing.

 

7.7 Norway Condenser Unit Replacement. Buyer agrees promptly after Closing to
perform the Norway Condenser Unit Replacement on or before 90 days after Closing
and provide notice thereof to Seller and JCI. Buyer agrees to retain all
responsibility for the costs of performing the Norway Condenser Unit
Replacement. These obligations of Buyer shall survive the Closing.

 

ARTICLE 8

INDEMNIFICATION

 

8.1 Indemnification by the Seller and JCI. Notwithstanding the Closing, the
Seller and JCI, jointly and severally, shall indemnify and save the Buyer, its
subsidiaries, affiliates, directors, officers, partners, members, shareholders,
and each of their respective successors and assigns, harmless from and against
any and all losses, Claims, damages, Liabilities, costs, expenses or
deficiencies, including, but not limited to, reasonable attorneys’ fees and
other costs and expenses reasonably incident to proceedings or investigations or
the defense or settlement of any Claims or Liability (but specifically excluding
punitive and consequential damages), incurred by the Buyer resulting from any of
the following:

 

(a) Representations or Warranties. The inaccuracy or breach of any
representation or warranty of the Seller or JCI given in or pursuant to this
Agreement;

 

50



--------------------------------------------------------------------------------

(b) Covenants. The breach or default in the performance by the Seller of any of
its covenants, obligations or agreements in this Agreement; or

 

(c) Liabilities Not Expressly Assumed. Any Liability or obligation of the Seller
not expressly assumed by the Buyer pursuant to this Agreement.

 

(d) Product Liability. Except for warranty obligations, any Liability or
obligation arising from any product Liability of Seller or the Business not
included in the Assumed Liabilities in respect of products of the Business
manufactured, sold or provided to customers, clients or others, prior to the
Closing Date.

 

(e) Retained Environmental Liabilities. Any obligation or liability of Seller or
JCI for the Retained Environmental Liabilities.

 

8.2 Indemnification by Buyer. Notwithstanding the Closing, the Buyer, jointly
and severally, shall indemnify and save the Seller and JCI, and their respective
subsidiaries, affiliates, directors, officers, shareholders, partners, members
and their respective successors and assigns, harmless from and against any and
all losses, Claims, damages, Liabilities, costs, expenses or deficiencies,
including, but not limited to, reasonable attorneys’ fees and other costs and
expenses reasonably incident to Proceedings or investigations or the defense or
settlement of any Claims or Liability (but specifically excluding punitive and
consequential damages), incurred by the Seller or JCI resulting from any of the
following:

 

(a) Representations or Warranties. The inaccuracy or breach of any
representation or warranty of the Buyer given in or pursuant to this Agreement;

 

(b) Covenants. The breach or default in the performance by the Buyer of any of
its covenants, obligations or agreements in this Agreement; or

 

(c) Liabilities Expressly Assumed. Any Liability or obligation of the Seller
expressly assumed by the Buyer pursuant to this Agreement.

 

(d) Antitrust Liability. Any Liability or obligation arising out of, or in
relation to, any antitrust or anticompetitive violation resulting from the
execution of this Agreement or the consummation of the transactions contemplated
hereby, including any pending or Threatened Claim, whether by a Governmental
Authority or a third-party, relating to such an antitrust or anticompetitive
violation, including, without limitation, violations or Claims under the
Hart-Scott-Rodino Act, the Sherman Antitrust Act or any other federal or state
Law regarding antitrust or anticompetitive conduct.

 

51



--------------------------------------------------------------------------------

(e) Leased Real Property Liability. Any Liability, obligation, cost or expense
arising out of, or relating to, Seller remaining a party to the leases for the
Leased Real Property pursuant to Section 6.10, or otherwise fulfilling its
obligations thereunder.

 

(f) Assumed Environmental Liabilities. Any obligation or Liability of Buyer for
the Assumed Environmental Liabilities.

 

8.3 Procedures for Making Claims. If and when a party (the “Indemnitee”) desires
to assert a Claim for Indemnifiable Damages against another party (the
“Indemnitor”) pursuant to the provisions of this Article 8, the Indemnitee shall
deliver a Notice of Claim to the Indemnitor reasonably promptly after
Indemnitee’s receipt of a Claim or specific and affirmative awareness of a
potential Claim. If the Indemnitor shall object to such Notice of Claim, the
Indemnitor shall deliver a Notice of Objection to the Indemnitee within 30 days
after the Indemnitee’s delivery of the Notice of Claim. If the Notice of
Objection shall not have been so delivered within such 30 day period, Indemnitor
shall be conclusively deemed to have acknowledged the correctness of the Claim
or Claims specified in the Notice of Claim for the full amount thereof, and the
Indemnifiable Damages set forth in the Notice of Claim shall be promptly paid by
the Indemnitor to the Indemnitee on demand, in cash. If the Indemnitor shall
make timely objection to a Claim or Claims set forth in any Notice of Claim, and
if such Claim or Claims shall not have been resolved or compromised within 60
days from the date of delivery of the Notice of Objection, then such Claims
shall be settled by arbitration pursuant to Section 9.5 hereof. If, by
arbitration, it shall be determined that the Indemnitee shall be entitled to any
Indemnifiable Damages by reason of its Claim or Claims, the Indemnifiable
Damages so determined shall be paid to the Indemnitee by the Indemnitor in cash.

 

8.4 Participation in Defense of Third Party Claims. If any third party shall
assert any Claim against an Indemnitee which, if successful, might result in an
obligation of the Indemnitor to pay Indemnifiable Damages and which can be
remedied by the payment of money damages without further adverse consequence to
the Indemnitee, the Indemnitor, at the sole expense of the Indemnitor, may
assume the primary defense thereof with counsel reasonably acceptable to the
Indemnitee, but only if and so long as the Indemnitor diligently pursues the
defense of such Claim. If the Indemnitor does not assume the primary defense of
any such Claim, the Indemnitee may do so.

 

8.5 Survival of Indemnification, Representations and Warranties. An Indemnitor’s
obligation to pay Indemnifiable Damages arising out of Claims described in
Sections 8.1(c), 8.1(e) (except as otherwise provided in this Agreement),
8.2(c), 8.2(d), 8.2(e) and 8.2(f) hereof shall survive the Closing indefinitely.
The representations and warranties contained in Articles 4 and 5 hereof, and an
Indemnitor’s obligation to pay Indemnifiable Damages arising out of Sections
8.1(a), 8.1(d) and 8.2(a) hereof, shall survive the Closing as follows:

 

(a) Fraudulent Breach of Representations. In the case of a Claim based upon the
inaccuracy or breach of a representation or warranty which was made
fraudulently, indefinitely;

 

(b) Certain Representations. In the case of a Claim based upon the inaccuracy or
breach of a representation or warranty pertaining to Section 4.8 (Title),
Section 4.15 (Taxes) or Section 4.16 (Environmental), for a period equal to the
period of the applicable statute of limitations plus 60 days; and

 

52



--------------------------------------------------------------------------------

(c) All Other Claims. In the case of all other Claims based upon the inaccuracy
or breach of a representation or warranty, for a period of 24 months after the
Closing Date.

 

No Claim for recovery of Indemnifiable Damages arising out of Section 8.1 or
Section 8.2 hereof may be asserted by an Indemnitee after the expiration of the
applicable time period described above in this Section; provided, however, that
any Claim first asserted by the giving of a Notice of Claim within the
applicable survival period shall neither be abated nor barred.

 

8.6 Limitations on Indemnifiable Damages.

 

(a) Minimum and Maximum Amount. Notwithstanding the foregoing, and subject to
the following provisions, the amount of Indemnifiable Damages payable by the
Seller and JCI arising under Section 8.1 hereof shall be limited as follows:

 

(i) The Buyer shall not be entitled to recover Indemnifiable Damages for any
matter described in Sections 8.1(a) or 8.1(d) hereof unless and until the
aggregate of all Claims for Indemnifiable Damages asserted pursuant to such
Sections hereof exceeds $250,000 and then only for the excess over $250,000. The
limitations set forth in this provision do not apply to Indemnifiable Damages
asserted pursuant to Section 8.1(e) hereof.

 

(ii) The amount of Indemnifiable Damages payable by the Seller and JCI arising
out of or relating to the inaccuracy or breach of a representation or warranty
pertaining to Section 4.16 (Environmental) shall in no event exceed $4,000,000
in the aggregate. The limitations set forth in this provision do not apply to
Indemnifiable Damages asserted pursuant to Section 8.1(e) hereof.

 

(iii) The amount of Indemnifiable Damages payable by the Seller and JCI arising
out of or relating to Section 8.1(a) [except as to the inaccuracy or breach of a
representation or warranty pertaining to Section 4.16 (Environmental), to which
the provisions of Section 8.6(a)(ii) shall apply]; or Section 8.1(d) shall in no
event exceed $1,500,000 in the aggregate. The limitations set forth in this
provision do not apply to Indemnifiable Damages asserted pursuant to Section
8.1(e) hereof.

 

(b) Tax Provision. In computing the amount of Indemnifiable Damages, there shall
be deducted therefrom an amount equal to the income tax savings, if any, to the
Indemnitee from the income tax deduction or deferral, if any, to which the
Indemnitee shall become entitled as a consequence of any loss, Claim, damage,
Liability, cost, expense or deficiency giving rise to the Indemnifiable Damages,
but only to the extent that such income tax savings would not be offset by
adverse tax consequences to the Indemnitee by reason of receipt of the
Indemnifiable Damages.

 

(c) Insurance Proceeds; Claims Against Third Parties. In computing the amount of
Indemnifiable Damages, there shall be deducted therefrom an amount equal to the
sum of (i) insurance proceeds to which the Indemnitee becomes entitled as a
consequence of any matter or

 

53



--------------------------------------------------------------------------------

item giving rise to Indemnifiable Damages and (ii) all amounts received or
receivable from third parties in connection with any matter or item giving rise
to Indemnifiable Damages. The Indemnitee shall in good faith pursue and attempt
to collect all insurance proceeds and all Claims against third parties which
would reduce Indemnifiable Damages. Buyer shall have no obligation to pursue
claims under its insurance policies for the Retained Environmental Liabilities
or any Indemnifiable Damages.

 

(d) Purchase Price Adjustment. The Buyer shall not be entitled to recover
Indemnifiable Damages with respect to any matter which was taken into account in
determining the Net Working Capital Purchase Price Adjustment.

 

8.7 Sole Remedy. The sole remedy of the Buyer for any Claim for monetary damages
resulting or arising in any manner from or with respect to this Agreement or the
transactions contemplated hereby shall be a Claim for Indemnifiable Damages made
pursuant to, and subject to the limitations of, this Article 8, except for: (i)
any claim for Indemnifiable Damages which is based upon fraud or fraudulent
misrepresentation; and (ii) any Claim for monetary damages resulting or arising
in any manner from or with respect to the Retained Environmental Liabilities.

 

ARTICLE 9

MISCELLANEOUS

 

9.1 Non-Breach With Respect to Financial Statements. Each of the parties hereto
agrees that a difference of any type between the Supplemental Financial
Statements and either or both of the Financial Statements or the Interim
Financial Statements, whether material or not, shall not constitute a breach of
any term or provision of this Agreement, including, without limitation, the
Representations and Warranties contained in Article 4 hereof.

 

9.2 Further Assurances. Each of the parties hereto agrees that it will at any
time, and from time to time, after the Closing Date, upon the request and at the
expense of the appropriate party, do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, such further acts,
assignments, transfers, conveyances and assurances as may reasonably be required
to complete the transactions contemplated herein, including those efforts to
obtain necessary Governmental Authorizations. After the Closing Date, Seller and
JCI shall use commercially reasonable efforts to cause any necessary third party
to execute such documents and do such acts and things as Buyer may reasonably
require for the purpose of giving to Buyer the full benefit of all the
provisions of this Agreement and as may be reasonably required to complete the
transactions contemplated herein. After the Closing Date, Buyer shall, and shall
use commercially reasonable efforts to cause any necessary third party to,
execute such documents and do such acts and things as Seller may reasonably
require for the purpose of giving to Seller the full benefit of all the
provisions of this Agreement and as may be reasonably required to complete the
transactions contemplated herein.

 

9.3 Benefit and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, successors, assignees, and
beneficiaries in interest.

 

54



--------------------------------------------------------------------------------

9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of Wisconsin (regardless of such
State’s conflict of laws principles), and without reference to any rules of
construction regarding the party responsible for the drafting hereof.

 

9.5 Expenses. Except as otherwise herein provided, all expenses incurred in
connection with this Agreement or the transactions herein provided for shall be
paid by the party incurring such expenses and costs.

 

9.6 Arbitration. Except as provided at Section 2.3(c) hereof, any controversy,
dispute or Claim pertaining to this Agreement (including, but not limited to,
any Claim regarding the scope or effect of this Section and any Claim that this
Section is invalid or unenforceable) or the breach hereof, shall be settled by a
single arbitrator in binding arbitration conducted in Milwaukee, Wisconsin in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) (or such other arbitration service as the parties may agree
upon), and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator’s decision shall be in
writing. In addition to the Commercial Arbitration Rules of the AAA, and unless
otherwise agreed to by the parties, the following rules shall apply:

 

  (a) Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to 20 written interrogatories (with any subpart to be counted as a
separate interrogatory), and (iv) depositions of no more than ten individuals.

 

  (b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.

 

  (c) Unless the arbitrator finds that delay is reasonably justified, the
hearing will be completed, and an award rendered within 30 days of commencement
of the hearing.

 

The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an Order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
Each party shall pay their own legal and other professional fees and costs of
the arbitration and one-half of the costs of the arbitrator. However,
notwithstanding the foregoing, the parties expressly agree that a court of
competent jurisdiction may enter a temporary restraining order or an order
enjoining a breach of this Agreement pending a final award or further order by
the arbitrator. Such remedy, however, shall be cumulative and nonexclusive, and
shall be in addition to any other remedy to which the parties may be entitled.

 

9.7 Notices. Any and all notices, demands, and communications provided for
herein or made hereunder shall be given in writing and shall be deemed given to
a party at the earlier of (i) when actually delivered to such party, (ii) when
facsimile transmitted to such party to the facsimile number indicated for such
party below (or to such other facsimile number for a party as such party may
have substituted by notice pursuant to this Section) or (iii) three days after
being mailed to such party by registered or certified U.S. Mail (return receipt
requested) or one day after being sent

 

55



--------------------------------------------------------------------------------

by overnight courier, confirmed by receipt, and addressed to such party at the
address designated below for such party (or to such other address for such party
as such party may have substituted by notice pursuant to this Section):

 

(a)

   If to MCC-Wisconsin,      Multi-Color Corporation      MCC-Norway or     
Attention: Secretary      Multi-Color:      425 Walnut Street, Suite 1300       
     Cincinnati, Ohio 45202             Facsimile No: (513) 345-1102      With a
copy to:      Greenebaum, Doll & McDonald PLLC             Attention: C.
Christopher Muth, Esq.             2800 Chemed Center             255 East Fifth
Street             Cincinnati, Ohio 45202             Facsimile No: (513)
455-8500

(b)

   If to the Seller or JCI:      Paul M. Bonaiuto             Executive Vice
President and             Chief Financial Officer             Journal
Communications, Inc.             333 West State Street             P.O. Box 661
            Milwaukee, Wisconsin 53201-0661             Facsimile No: (414)
224-2469      With a copy to:      Mary Hill Leahy, Esq.             Senior Vice
President and             General Counsel, Business Services             Journal
Communications, Inc.             333 West State Street             P.O. Box 661
            Milwaukee, Wisconsin 53201-0661             Facsimile No: (414)
224-2469

 

9.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which when taken together
shall constitute one and the same document, provided that all such counterparts,
in the aggregate, shall contain the signatures of all parties hereto.

 

9.9 Headings and Sections. Headings included in this Agreement are for
convenience only and are not intended to limit or expand the rights of the
parties hereto. References to Sections herein shall mean sections of the text of
this Agreement unless otherwise indicated.

 

56



--------------------------------------------------------------------------------

9.10 Amendment, Modification and Waiver. This Agreement may not be modified,
amended or supplemented except by mutual written agreement of all the parties
hereto. Any party may waive in writing any term or condition contained in this
Agreement and intended to be for its benefit; provided, however, that no waiver
by any party, whether by conduct or otherwise, in any one or more instances,
shall be deemed or construed as a further or continuing waiver of any such term
or condition. Each amendment, modification, supplement or waiver shall be in
writing signed by the party or the parties to be charged.

 

9.11 Entire Agreement. This Agreement, the Exhibits and Schedules attached
hereto represent the full and complete agreement of the parties with respect to
the subject matter hereof and supersede and replace any prior understandings and
agreements among the parties with respect to the subject matter hereof (except
that the Confidentiality Agreement remains in full force and effect), and no
provision or document of any kind shall be included in or form a part of such
agreement unless signed and delivered to the other party by the parties to be
charged.

 

9.12 Third Party Beneficiaries. No third parties are intended to benefit from
this Agreement, and no third party beneficiary rights shall be implied from
anything contained in this Agreement.

 

9.13 Public Announcement. Upon the execution of this Agreement, the parties
hereto shall mutually agree upon a public announcement disclosing the
transactions contemplated hereby. Such disclosure shall comply in all respects
with the requirements of any applicable federal or state Laws and shall be made
within 4 days of the Closing Date.

 

9.14 Severability. If a court of competent jurisdiction, or an arbitrator
pursuant to Section 9.6 hereof, holds any provision of this Agreement or its
application to any Person or circumstance invalid, illegal or unenforceable,
then the remainder of this Agreement, or the application of such provision to
Persons or circumstances other than those to which it was held to be invalid,
illegal or unenforceable, shall not be affected and shall be valid, legal and
enforceable to the fullest extent permitted by Law, but only if and to the
extent that such enforcement would not materially and adversely frustrate the
parties’ essential objectives as expressed in this Agreement. Furthermore, in
lieu of any such invalid or unenforceable term or provision, the parties intend
that the court or arbitrator add to this Agreement a provision as similar in
terms to such invalid, illegal or unenforceable provision as may be valid and
enforceable, so as to effect the original intent of the parties to the greatest
extent possible.

 

[Signature Page Follows]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed as of the date and year first written above.

 

BUYER MCC-WISCONSIN, LLC

By:

 

/s/ Dawn H. Bertsche

--------------------------------------------------------------------------------

Name:

  Dawn H. Bertsche

Title:

    MCC-NORWAY, INC.

By:

 

/s/ Dawn H. Bertsche

--------------------------------------------------------------------------------

Name:

  Dawn H. Bertsche

Title:

    MULTI-COLOR CORPORATION

By:

 

/s/ Dawn H. Bertsche

--------------------------------------------------------------------------------

Name:

  Dawn H. Bertsche

Title:

    SELLER NORTHSTAR PRINT GROUP, INC.

By:

 

/s/ Paul M. Bonaiuto

--------------------------------------------------------------------------------

Name:

  Paul M. Bonaiuto

Title:

  Senior Vice President JCI JOURNAL COMMUNICATIONS, INC.

By:

 

/s/ Paul M. Bonaiuto

--------------------------------------------------------------------------------

Name:

  Paul M. Bonaiuto

Title:

  Executive Vice President & CFO

 

58



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

   Assumption Agreement

Exhibit B:

   Seller’s Authority Certificate

Exhibit C:

   Bill of Sale and Assignment Agreement

Exhibit D:

   Not Used

Exhibit E:

   Green Bay Lease

Exhibit F:

   Special Warranty Deed – Norway Real Estate

Exhibit G:

   Special Warranty Deed – Watertown Real Estate

Exhibit H:

   Trademark Assignment

Exhibit I:

   Patent Assignment

Exhibit J:

   JCI’s Authority Certificate

Exhibit K:

   Covenant and Agreement Not-to-Compete

Exhibit L:

   Amendment and Assignment of Employment Agreement

Exhibit M:

   Environmental Access Agreement

Exhibit N:

   Services Agreement with Sigma Environmental Services, Inc.

Exhibit O:

   RMT Work Authorization Agreement

Exhibit P:

   Buyer’s Authority Certificate SCHEDULES

Schedule 1.1(c):

   Included Prepaid Expenses

Schedule 1.1(d):

   Norway Real Estate

Schedule 1.1(e):

   Equipment

Schedule 1.1(f):

   Vehicles

Schedule 1.1(g):

   Contracts

Schedule 1.2(p):

   Green Bay Real Estate

Schedule 1.3:

   Watertown Real Estate

Schedule 2.3(a)(i):

   Net Working Capital Amount as of the Balance Sheet Date

Schedule 2.3(b)(i):

   Coors Sales Adjustment Method

Schedule 2.3(b)(ii):

   Gallo Sales Adjustment Method

Schedule 2.4:

   Purchase Price Allocation

Schedule 3.1:

   Assumed Liabilities; Executory Contracts DISCLOSURE SCHEDULES

Schedule 4.1:

   Organization

Schedule 4.2:

   Conflicting Obligations

Schedule 4.3:

   Third Party Consents

Schedule 4.6(a):

   Financial Statements

Schedule 4.6(b):

   Interim Financial Statements

Schedule 4.7:

   Real Property; Leases

Schedule 4.8(a):

   Non-Real Estate Purchased Assets

Schedule 4.8(b):

   Real Estate



--------------------------------------------------------------------------------

Schedule 4.10:

   Inventories

Schedule 4.11(a):

   Definition of Intellectual Property

Schedule 4.11(b):

   Ownership of Intellectual Property

Schedule 4.11(c):

   Patents

Schedule 4.11(d):

   Marks

Schedule 4.11(e):

   Copyrights

Schedule 4.11(f):

   Trade Secrets

Schedule 4.11(g):

   Royalties

Schedule 4.11(h):

   Employee Agreements

Schedule 4.12:

   Licenses; Permits; Governmental Authorizations

Schedule 4.13(a):

   Software List

Schedule 4.13(b):

   Software Ownership

Schedule 4.13(c):

   Software Assignability

Schedule 4.14(a):

   Litigation

Schedule 4.14(b):

   Orders

Schedule 4.15:

   Taxes

Schedule 4.16(b):

   Compliance with Environmental Laws

Schedule 4.16(c):

   Environmental Claims

Schedule 4.16(d):

   Environmental Orders

Schedule 4.16(e):

   Environmental Reports

Schedule 4.16(f):

   Storage Tanks

Schedule 4.17:

   Events Subsequent to Latest Balance Sheet Date

Schedule 4.18:

   Events Subsequent to Balance Sheet Date

Schedule 4.19:

   List of Contracts

Schedule 4.19(b):

   Performance of Contracts

Schedule 4.20:

   Sufficiency of Assets

Schedule 4.22:

   Condition of Purchased Assets

Schedule 4.23:

   Customers of Seller; Conditions Affecting Seller

Schedule 4.24(a):

   Listing of Plans

Schedule 4.24(b):

   Compliance of Plans

Schedule 4.25(a):

   Listing of Employees

Schedule 4.25(b):

   Agreements With Employees

Schedule 4.26:

   Labor Relations: Compliance

Schedule 4.27

   Notice of Violation

Schedule 4.28:

   Personal Property

Schedule 4.30(a):

   Product Warranties

Schedule 4.30(b):

   Product Liability

Schedule 4.31(a)

   List of Studies-Norway Real Estate, Green Bay Real Estate

Schedule 4.31(b):

   List of Studies-Watertown Real Estate

Schedule 4.32:

   Non-Application of Representations and Warranties